Exhibit 10.4

Execution Copy
EQUIPMENT LEASE AGREEMENT

This Equipment Lease Agreement, dated as of September 11, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made between OCM MLYCo CTB Ltd., an exempted company formed
under the laws of the Cayman Islands (“Lessor”), and Molycorp Minerals, LLC, a
Delaware limited liability company (“Lessee”). Lessor and Lessee are referred to
in this Agreement individually as a “Party” and, collectively, as the “Parties”.
WHEREAS, Lessee has agreed to sell to Lessor, and Lessor has agreed to purchase
from Lessee certain assets of Lessee described in, and on the terms and subject
to the conditions of, the Purchase and Sale Agreement dated as of the date
hereof between Lessor and Lessee (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Purchase Agreement”);
WHEREAS, Molycorp, Inc. (“Parent”), which indirectly owns Lessee, is
concurrently herewith entering into a Credit Agreement with the lenders
specified therein (the “Parent Lenders”) and OCM MLYCo CTB Ltd., as
Administrative Agent and as First Priority Collateral Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Parent
Financing Agreement”), pursuant to which the lenders party thereto are extending
term loans in the aggregate original principal amount of up to One Hundred
Eighty-Five Million Dollars ($185,000,000) to Parent, the proceeds of which
shall be used for capital expenditures, to pay interest expense and for general
working capital purposes;
WHEREAS, Magnequench, Inc., a Delaware corporation and an affiliate of Lessee
(“Magnequench”), is concurrently herewith entering into a Credit Agreement with
the lenders specified therein (collectively, the “Magnequench Lenders”) and OCM
MLYCo CTB Ltd., as Administrative Agent and as First Priority Collateral Agent
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Magnequench Financing Agreement”), pursuant to which the
Magnequench Lenders are extending credit in the aggregate original principal
amount of up to Seventy-Five Million Dollars ($75,000,000) to Magnequench to
satisfy intercompany obligations of Magnequench and certain of its affiliates or
for Magnequench to make an intercompany loan;
WHEREAS, the entities listed in Exhibit G (collectively, the “Guarantors”) have
executed and delivered to Lessor certain guaranties or pledges (collectively,
the “Guarantees”) providing, as applicable, a guarantee, subject to certain
limitations contained therein, of (or a pledge of certain collateral to secure)
Lessee’s payment obligations to Lessor under this Agreement and have executed
and delivered to Lessor all applicable collateral documents relating to the
Guarantees;
WHEREAS, Lessee (a) is providing a guaranty for the benefit of the Parent
Lenders guaranteeing the obligations of Parent under the Parent Financing
Agreement, (b) is providing a guaranty for the benefit of the Magnequench
Lenders guaranteeing the obligations of Magnequench



--------------------------------------------------------------------------------

 

under the Magnequench Financing Agreement and (c) has provided a guaranty to
Wells Fargo Bank, National Association, in its capacity as trustee (the
“Trustee”), for the benefit of the Holders of the Notes (each as defined in the
10% Senior Notes 2020 Indenture (as defined below)) under that certain
Indenture, dated as of May 25, 2012, by and among Parent, the Guarantors (as
defined thereunder) party thereto and the Trustee (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Parent Financing Agreement, the “10% Senior Notes 2020 Indenture”); and
WHEREAS, Lessee desires to lease from Lessor, and Lessor desires to lease to
Lessee, all of the assets described in the Bill of Sale executed by Lessee and
Lessor pursuant to the Purchase Agreement and as further described in this
Agreement, when and as the conditions to such lease are satisfied as provided
herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth and for other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:
1.LEASE. Lessor agrees to lease to Lessee and Lessee agrees to lease from Lessor
all of the assets set forth in Exhibit A attached hereto (the “Equipment”). The
Equipment is currently installed or located at the site of Lessee’s mining and
mineral and chemical manufacturing facility (the “Mountain Pass Facility”) in or
near Mountain Pass, California (the “Site”), except to the extent that such
Equipment would be permitted to be at a location other than the Site pursuant to
Section 8(c) hereof.
2.TERM AND RENT. Subject to the satisfaction of each of the conditions precedent
set forth in the Purchase Agreement, the lease term (the “Lease Term”) for all
Equipment shall be for a period of five (5) years commencing on the Acceptance
Date as indicated in the Certificate of Acceptance attached hereto as Exhibit B
(the “Lease Commencement Date”), and Lessee shall pay Lessor the Rent specified
in Exhibit C throughout the Term for the use of the Equipment. For purposes of
this Agreement, the term “Rent” shall mean and include all amounts payable by
Lessee to Lessor under this Agreement, including all regularly scheduled rent
payments, any and all payments of Stipulated Loss Value (as defined below), any
and all payments in respect of fees, costs, expenses and indemnities payable to
Lessor or its related indemnitees and any and all payments in respect of damages
or other liabilities upon a default by Lessee under this Agreement. All Rent
shall be paid by Lessee in lawful currency of the United States of America in
immediately available funds to Lessor (or in the case of indemnities or other
payments to be made to a person or entity other than Lessor, to such recipient
as further described in Section 15 hereof) not later than 12:00 p.m. (New York
City time) on the date due, to such account or other place as Lessor shall
notify Lessee in writing from time to time.
3.LATE CHARGES. If any Rent (whether regularly scheduled rent or any other
amount due and payable hereunder) is not paid within five (5) days after the due
date thereof and written notice thereof has been received by Lessee, effective
at such time, Lessor shall have the right to add and collect, and Lessee agrees
to pay a late charge on, such unpaid Rent for each day

2





--------------------------------------------------------------------------------

 

that such unpaid Rent remains unpaid, at a default rate per annum equal to 14%
until the amount of Rent due and owing is paid in full.
4.DISCLAIMER OF WARRANTIES. Without waiving any claim that Lessee may have
against any manufacturer, vendor or contractor, LESSEE ACKNOWLEDGES AND AGREES
FOR THE BENEFIT OF LESSOR AND ITS SUCCESSORS THAT (a) THE EQUIPMENT AND EACH
COMPONENT THEREOF IS OF A SIZE, DESIGN, CAPACITY AND MANUFACTURE ACCEPTABLE TO
LESSEE, (b) LESSEE IS SATISFIED THAT THE EQUIPMENT AND EACH COMPONENT THEREOF IS
SUITABLE FOR THEIR RESPECTIVE PURPOSES, (c)  LESSOR IS NOT A MANUFACTURER, A
SUPPLIER OR A DEALER IN THE PROPERTY OF SUCH KIND, (d) THE EQUIPMENT IS LEASED
HEREUNDER TO THE EXTENT PROVIDED HEREBY FOR THE LEASE TERM SUBJECT TO ALL
APPLICABLE LAWS NOW IN EFFECT OR HEREAFTER ADOPTED, INCLUDING (i) ZONING
REGULATIONS, (ii) ENVIRONMENTAL LAWS OR (iii) BUILDING RESTRICTIONS, AND IN THE
STATE AND CONDITION OF EVERY PART THEREOF WHEN THE SAME FIRST BECAME SUBJECT TO
THIS AGREEMENT WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND BY LESSOR (EXCEPT
THAT LESSOR REPRESENTS AND WARRANTS THAT ON THE LEASE COMMENCEMENT DATE, THE
EQUIPMENT WILL BE FREE OF LESSOR’S LIENS) AND (e)  LESSOR LEASES TO LESSEE, AND
LESSEE LEASES AND TAKES FROM LESSOR THE EQUIPMENT UNDER THIS AGREEMENT “AS-IS”,
“WHERE-IS” AND “WITH ALL FAULTS”, AND LESSEE ACKNOWLEDGES THAT LESSOR DOES NOT
MAKE AND SHALL NOT BE DEEMED TO HAVE MADE, AND EXPRESSLY DISCLAIMS, ANY AND ALL
RIGHTS, CLAIMS, WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, AS TO
THE VALUE, CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, DESIGN, OPERATION,
MERCHANTABILITY THEREOF, THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREOF OR
CONFORMITY THEREOF TO SPECIFICATIONS, FREEDOM FROM PATENT, COPYRIGHT OR
TRADEMARK INFRINGEMENT, THE ABSENCE OF ANY LATENT OR OTHER DEFECT, WHETHER OR
NOT DISCOVERABLE, OR AS TO THE ABSENCE OF ANY OBLIGATIONS BASED ON STRICT
LIABILITY IN TORT OR ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WHATSOEVER WITH RESPECT THERETO, OR (EXCEPT AS SET FORTH IN THE PARENTHETICAL
ABOVE) AS TO TITLE THERETO. LESSOR SHALL NOT IN ANY EVENT BE LIABLE TO LESSEE OR
ANY OTHER PERSON FOR DIRECT, INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, OR ANY LOSS OF PROFIT OR REVENUES, IN EACH CASE AS MAY ARISE FROM
LESSEE’S USE OF THE EQUIPMENT, ANY DEFECT OR MALFUNCTION OF THE EQUIPMENT, OR
FOR DAMAGES BASED ON STRICT OR ABSOLUTE TORT LIABILITY. No defect or unfitness
of the Equipment shall relieve Lessee of the obligation to pay Rent, or to
perform any other obligation under this Agreement.
It is agreed that, as between Lessor and Lessee, all the risks referred to above
are to be borne by Lessee. Lessor shall have no responsibility or liability
whatsoever to Lessee or any other person or entity with respect to any of the
following: (x) any liability, loss or damage caused directly or indirectly by
the Equipment or any component thereof or by any inadequacy thereof or
deficiency or defect therein or by any other circumstances in connection
therewith (except to the extent (i) caused by the bad faith, gross negligence or
willful misconduct of Lessor as determined pursuant

3





--------------------------------------------------------------------------------

 

to a final, non-appealable judgment or order of a court of competent
jurisdiction or (ii) any damage to, or destruction of, the Equipment caused by
or related to any action by Lessor or any person or entity acting on behalf of
Lessor seeking to repossess the Equipment or any part thereof to the extent such
damage or destruction results from Lessor’s or such other person’s or entity’s
negligence as determined pursuant to a final, non-appealable judgment or order
of a court of competent jurisdiction); (y) the use, operation or performance of
the Equipment or any component thereof or any risks relating thereto (except to
the extent caused by the bad faith, gross negligence or willful misconduct of
Lessor, as determined pursuant to a final, non-appealable judgment or order of a
court of competent jurisdiction); or (z) the delivery, operation, servicing,
maintenance, repair, improvement, use, replacement, decommissioning or removal
of the Equipment or any component thereof (except to the extent caused by the
bad faith, gross negligence or willful misconduct of Lessor, as determined
pursuant to a final, non-appealable judgment or order of a court of competent
jurisdiction).
5.WARRANTIES AND CLAIMS IN RESPECT OF EQUIPMENT. To the extent that Lessee
determines it to be commercially reasonable, Lessee shall enforce its rights and
remedies under the Warranties in existence as of the Lease Commencement Date to
the extent that such Warranties are applicable to the Equipment. Lessee hereby
irrevocably appoints Lessor as Lessee’s agent and attorney-in-fact, which
appointment is coupled with an interest, to assert and enforce, from time to
time after the occurrence and during the continuance of a Lease Event of Default
or after a repossession by Lessor of the Equipment as a result of a Lease Event
of Default or return of the Equipment to Lessor upon the expiration of this
Agreement without Lessee purchasing the Equipment pursuant to Section 14, any
such Warranty in the name of and for the account of Lessor and Lessee, as their
interests may appear, and Lessee shall reimburse Lessor for reasonable costs and
expenses related thereto. Nothing in this Section 5 shall require the Lessee to
take any actions that would violate, invalidate or otherwise cause the Lessee to
be in breach of any Warranty or any Project Document. None of the provisions of
this Section 5 shall be deemed to amend, modify or otherwise affect the
representations, warranties or other obligations (express of implied) of a third
party providing a warranty related to the Equipment or any component thereof.
6.USE, OPERATION; MAINTENANCE; REQUIRED REPLACEMENT.
(a) Lessee shall use the Equipment (i) in the manner for which it was designed
and intended, solely for Lessee’s business purposes, (ii) in accordance with all
manufacturer manuals and instructions and in compliance with all laws, rules,
regulations, orders, ordinances, codes, directives, guidelines, policies,
orders, injunctions, writs and judgments or decisions of any governmental
authority or arbitral body applicable to Lessee or the Equipment (collectively,
“Applicable Law”) and (iii) in compliance with all permits, licenses,
franchises, approvals, notifications, certifications, registrations,
authorizations or qualifications required by any governmental authority
(collectively, “Governmental Approvals”), except, in the case of each of clause
(i), clause (ii) and clause (iii) above, where such violations would, in the
aggregate, not have a Material Adverse Effect (as defined in the Parent
Financing Agreement) and would not adversely affect in any material respect the
fair market value of the Equipment. Lessee, at Lessee’s own sole cost and
expense, shall keep the Equipment in good repair, condition and working order,
ordinary wear and tear excepted, and shall furnish or otherwise obtain all
parts, mechanisms, devices and servicing required therefor in the

4





--------------------------------------------------------------------------------

 

ordinary course of business. With respect to any components or portions of the
Equipment that wear out or become functionally obsolete during the term of this
Agreement (“replaced equipment”), Lessee shall, at its own sole cost and
expense, procure and cause to be delivered and installed replacement components
or portions of the Equipment with equipment of equivalent or superior
manufacture (“replacement equipment”), and such replacement equipment shall
automatically become part of the “Equipment” owned by Lessor, and be subject to
this Agreement. Upon installation of the replacement equipment, title to the
replaced equipment (that was replaced by the replacement equipment) shall vest
in Lessee, free and clear of all rights of Lessor and shall no longer be subject
to this Agreement. Notwithstanding the foregoing, if Lessee has determined in
its reasonable discretion that any components or portions of the Equipment, the
value of which, in the aggregate over the Lease Term does not exceed 25% of the
purchase price therefor paid pursuant to the Purchase Agreement, are obsolete
(an “Obsolete Component”), Lessee shall have the option of removing such
Obsolete Component without having to replace it, provided that no Obsolete
Component shall be removed without being replaced if such removal would
reasonably be expected to diminish or impair the then current fair market value
of the Equipment in any material respect. Lessee shall also make, at Lessee’s
own sole cost and expense, all modifications to the Equipment required to comply
with Applicable Law or Governmental Approvals (“Required Modifications”). All
Required Modifications shall automatically become part of the “Equipment” owned
by Lessor, and be subject to this Agreement. Lessee may make such additional
alterations, modifications or additions to the Equipment as Lessee may deem
desirable in the conduct of its business (“Optional Modifications”); provided
the same shall not diminish the fair market value of the Equipment in any
material respect, or cause the loss of any warranty thereon or any certification
necessary for the maintenance thereof, and shall be readily removable without
causing damage to the Equipment (and if this Agreement is terminated without
Lessee purchasing the Equipment pursuant to Section 14, Lessee shall, at
Lessor’s request, remove any Optional Modifications at Lessee’s sole cost and
expense). Title to such Optional Modifications shall remain in the name of
Lessee, free and clear of all rights of Lessor and shall not be subject to this
Agreement. Upon return to Lessor of the Equipment as to which such Optional
Modifications have been made, Lessee, to the extent it has not removed such
alterations, modifications or additions, if requested to do so by Lessor, Lessee
shall remove the same and restore the Equipment and the portion of the Site on
which the altered, modified or added Equipment is located to its original
condition, ordinary wear and tear excepted, and, if not so removed, title
thereto shall automatically vest in Lessor.
(b) In the event that any insurance proceeds are received by the Lessor with
respect to damage to or loss of any Equipment (or any item thereof) that is to
be repaired, replaced or restored pursuant to this Section 6, upon the
reasonable request of the Lessee, Lessor shall, promptly after Lessee
demonstrates to Lessor that Lessee has complied with the requirements of the
first sentence of Section 11(c), remit such proceeds to the segregated bank
account referred to in Section 11(c) so that Lessee can utilize such insurance
proceeds to accomplish the foregoing. Lessee shall have the right to access the
funds in such bank account for the purposes of paying the costs of such repair,
replacement or restoration without any consent of Lessor, unless a Lease Event
of Default or an event that, with lapse of time or the giving of notice would
mature into a Lease Event of Default if uncured, has occurred and is continuing
(in which case Lessor alone shall have the right to direct the application of
such funds).

5





--------------------------------------------------------------------------------

 

(c) To the extent that Lessee, through any Warranty or Project Document (in each
case, including any subsequent amendments, revisions, restatements, supplements
or other modifications thereto, provided, however, that if any such amendments,
revisions, restatements, supplements or other modifications adversely affects
the nature or extent of the warranty or the services provided in any material
respect, Lessee shall be required to obtain the consent of Lessor therefor,
which Lessor agrees not to withhold unreasonably), has retained the services of
a third party to (i) keep the Equipment (or any part thereof) in good repair,
condition and working order (ordinary wear and tear excepted); (ii) furnish or
otherwise obtain parts, mechanisms, devices; (iii) provide for the servicing
required therefor in the ordinary course of business or (iv) otherwise fulfill
Lessee’s obligations in clause (a) above, and subject to Lessee exercising its
rights and enforcing the obligations of any such third party with respect to the
provision by such third party of the services described in clauses (i) through
(iv) above, Lessee's compliance with the terms of such Warranty or Project
Document shall be deemed to be in compliance with this Section 6. The provisions
of this Section 6(c) do not reduce, limit or otherwise affect the requirements
of Section 13 with respect to the condition of the Equipment upon its return to
Lessor as contemplated in that Section 13.


(d) Lessee shall not interconnect the approximately 24 MW power plant
synchronously with the electric transmission or distribution facilities of any
other person, shall take no actions to sell electric energy, capacity or
ancillary services to any other person and shall take no actions that could
reasonably be expected to cause Lessee to become subject to regulation by the
FERC or the CPUC as a “public utility” or an “electrical corporation.”
7.NET LEASE. This Agreement is a “net lease”, and except as expressly set forth
in this Agreement, Lessee’s obligation to pay all Rent and any and all other
amounts due and owing under this Agreement is absolute and unconditional and
shall not be terminated, extinguished, diminished, setoff or otherwise impaired
by any circumstance whatsoever, including by (a) any claim, setoff,
counterclaim, defense or other right which Lessee may have against Lessor or any
affiliate of Lessor; (b) any defect in the title, condition, design, operation,
merchantability or fitness for use of the Equipment, or any eviction of the
Equipment by paramount title or otherwise from the Site, or any unavailability
of access to the Equipment at the Site; (c) any loss, theft or destruction of,
or damage to, the Equipment or any portion thereof or interruption or cessation
in the use or possession thereof or any part thereof for any reason whatsoever
and of whatever duration except for such interruption or cessation resulting
from Lessor’s Liens (as defined below); (d) the condemnation, requisitioning,
expropriation, seizure or other taking of title to or use of the Equipment or
the Site by any governmental entity or otherwise; (e) any ineligibility of the
Equipment or any portion thereof for any particular use, whether or not due to
any failure of Lessee to comply with any Applicable Law or Governmental
Approval; (f) any event of “force majeure” or any frustration of purpose; (g)
any insolvency, bankruptcy, reorganization or similar proceeding by or against
Lessee; (h) termination or loss of the Site or any portion thereof, or of any
other lease, sublease, right-of-way, easement or other interest in personal or
real property upon or to which any portion of the Equipment is located, attached
or appurtenant or in connection with which any portion of the Equipment is used
or otherwise affects or may affect the Equipment or any right thereto; (i) any
defect in the title to, or the existence of any Lien (as defined in the Purchase
Agreement) with respect to, the Equipment (unless such defect or lien results
from or is caused by any act or omission of Lessor, in which case Lessee may
withhold Rent if and to the extent such defect or lien reasonably

6





--------------------------------------------------------------------------------

 

interferes with Lessee’s use of the Equipment); (j) allegation of invalidity or
unenforceability or lack of due authorization or other infirmity of this
Agreement, the Purchase Agreement or any other document executed in connection
herewith or therewith (collectively, the “Sale Leaseback Documents”); or (k) any
other cause, whether similar or dissimilar to the foregoing, it being the
intention of the Parties hereto that all Rent and other amounts payable under
this Agreement shall continue to be payable in the amounts, manner and at times
provided for herein. If for any reason whatsoever this Agreement is terminated
in whole or in part by operation of law or otherwise, except as specifically
provided herein, Lessee nonetheless agrees, to the maximum extent permitted by
Applicable Law, to pay to Lessor an amount equal to each installment of Rent and
all other amounts due and owing under this Agreement, at the time such payment
would have become due and payable in accordance with the terms of this Agreement
had this Agreement not been so terminated. To the maximum extent permitted by
Applicable Law, Lessee hereby waives any and all rights which it may now have or
which at any time hereafter may be conferred upon it, by statute or otherwise,
to terminate, cancel, quit or surrender this Agreement. Nothing contained in
this Section 7 shall be construed to waive any claim which Lessee might have
under this Agreement, the Purchase Agreement or any of the other Sale Leaseback
Documents (as defined in the Purchase Agreement) for breach by Lessor of its
representations, warranties or covenants set forth herein or therein or
otherwise or to limit the right of Lessee to make any claim it might have
against Lessor for breach by Lessor of its representations, warranties or
covenants set forth herein or therein, or any against any other person or
entity, or to pursue such claim in such manner as Lessee shall deem appropriate.
8.NO LIENS; REMOVAL; ABANDONMENT; QUIET ENJOYMENT.
(a) Lessee shall not directly or indirectly create, incur, assume or suffer to
exist any Lien on or with respect to the Equipment (or any component thereof),
and shall keep the Equipment and each component thereof free and clear of all
Liens, other than Permitted Liens (in each case used herein, as the terms “Lien”
and “Permitted Liens” are defined in Section 5(e) of the Purchase Agreement).
Lessee shall promptly notify Lessor of the incurrence, imposition or attachment
of any such Lien (other than Permitted Liens) and shall promptly cause each such
Lien to be fully discharged and released at Lessee’s own sole cost and expense.
Without limiting or otherwise affecting the foregoing, Lessee shall cause the
liens on the assets comprising item #20211 on Exhibit A hereto, in favor of
Cashman Equipment Company, to be released of record, and the related financing
statements terminated, not later than 30 days after the Lease Commencement Date;
and if Lessee fails to do so for any reason, Lessee shall promptly pay to
Lessor, upon Lessor’s demand, the portion of the Purchase Price (as defined in
the Purchase Agreement) attributable to item #20211 paid by Lessor under the
Purchase Agreement, together with interest thereon at a rate per annum equal to
12%, accruing from the Lease Commencement Date to and including the date of
payment in full in cash. Upon Lessor’s receipt of such payment in full in cash,
the lease of item #20211 hereunder shall terminate, and ownership thereof shall
re-vest in Lessee. Under no circumstances shall Lessee be required to pay the
Stipulated Loss Value related to item #20211 for a failure to release the liens
related to item #20211 in favor of Cashman Equipment Company noted above.
(b) Except as expressly permitted in Section 8(c), Lessee shall not move the
Equipment from the location specified in this Agreement without the prior
written consent of Lessor (which shall not be unreasonably withheld, provided
that the new location thereof (including rights of

7





--------------------------------------------------------------------------------

 

access thereto) is subject to this Agreement (including Section 28 hereof) or a
similar access, license or other agreement reasonably acceptable to Lessor).
(c) Other than contemplated by any Warranty or any Project Document (in each
case, including any subsequent amendments, revisions, restatements, supplements
or other modifications thereto, provided, however, that if any such amendments,
revisions, restatements, supplements or other modifications adversely affects
the nature or extent of the warranty or the services provided in any material
respect, Lessee shall be required to obtain the consent of Lessor therefor,
which Lessor agrees not to withhold unreasonably), Lessee agrees that, without
Lessor’s prior written consent (which Lessor shall not withhold unreasonably),
Lessee shall not waive its right to use and possess the Equipment in favor of
any party other than Lessor and further agrees not to abandon the Equipment to
any party other than Lessor, provided, however, that Lessee may, without the
prior consent of Lessor deliver temporary possession, use or operation of the
Equipment or any part thereof to a maintenance provider or other organization
for testing, repairs, maintenance or overhaul work or for alterations,
modifications or additions to the extent reasonably required or otherwise
permitted by the terms of this Agreement.
(d) So long as no Lease Event of Default has occurred and is continuing
hereunder, Lessee’s quiet and peaceful possession, operation and use of the
Equipment will not be disturbed by Lessor or anyone claiming by, through or on
behalf of Lessor.
(e) Except as expressly set forth herein or in the other Sale Leaseback
Documents, so long as no Lease Event of Default has occurred and is continuing
hereunder, neither Lessor nor any party claiming through Lessor, shall (i)
create any Lien on the Equipment (or any component thereof) or (ii) suffer to
exist any Lien on the Equipment (or any component thereof) arising out of any
action or claim against Lessor that is unrelated to the transactions
contemplated hereby (including a claim in respect of taxes assessed or levied on
or against Lessor that are not indemnifiable or reimbursable by Lessee under
this Agreement) (collectively, “Lessor’s Liens”).
9.TITLE.
(a) Lessor and Lessee agree that the Equipment is and at all times shall remain
the sole and exclusive personal property of Lessor (subject to Section 22), and
Lessee covenants that it shall at all times treat the Equipment as such and that
no part of the Equipment shall be considered or treated as a fixture. Except as
expressly set forth herein, no right, title or interest in the Equipment shall
pass to Lessee other than the right to maintain possession and use of the
Equipment for the Lease Term, subject to Lessor’s remedies under Section 16
hereof and the other Sale Leaseback Documents. If requested by Lessor, Lessee
shall affix to or place on the Equipment, at Lessor’s expense, reasonably sized
plates or markings indicating Lessor’s ownership.
(b)    For U.S. federal and applicable state and local income tax purposes
("Income Tax Purposes"), the parties agree that this Agreement and the lease of
the Equipment hereunder is not a "true lease," but instead the transactions
arising under the Purchase Agreement and this Agreement are intended to
collectively be treated as a financing by each of the Lessor and Lessee for such
purposes, with Lessee continuing to be the owner of the Equipment for such
purposes. Except as otherwise required by law, Lessor and Lessee agree that they
shall (and shall cause their affiliates

8





--------------------------------------------------------------------------------

 

to) (i) treat such transactions consistently with such intent for Income Tax
Purposes, and (ii) take no position inconsistent with such treatment on any tax
return or in any proceeding before any taxing authority. In particular and
without limiting the generality of the foregoing, Lessor agrees that it will not
claim any deduction, credit or exemption with respect to the Equipment for
Income Tax Purposes, and that its owners and affiliates also will not claim any
such deduction, credit or exemption for such purposes; provided however, that if
any of Lessor, any of Lessor’s owners or any of Lessor’s affiliates claim any
such deduction, credit or exemption, Lessor shall indemnify Lessee for any
applicable sales tax related to the transactions contemplated by the Sale
Leaseback Documents.
(c) Lessee hereby grants Lessor a security interest in the Equipment (including
any replacements or substitutions thereof that constitute Equipment pursuant to
the terms hereof, and any additions and attachments thereto to the extent they
become Equipment) and any proceeds thereof (within the meaning of Section
9-102(a) of the Uniform Commercial Code); and Lessor is hereby authorized to
file such precautionary financing statements (including fixture filings) in such
jurisdictions as Lessor reasonably deems necessary.
10.TAXES.
(a) Lessee shall promptly reimburse Lessor for, or shall pay directly if so
requested by Lessor, as additional Rent, all taxes, charges and fees (including
any interest or penalties) that may now or hereafter be imposed or levied by any
governmental body or agency upon or in connection with the purchase, ownership,
lease, possession, use or location of the Equipment or otherwise in connection
with the transactions contemplated by this Agreement, including, but not limited
to withholding, sales, use, value added or other transfer taxes on (i) the
initial sale of Equipment to Lessor, (ii) the Rents and (iii) any exercise of
the Purchase Option, but in each case excluding any and all taxes, charges and
fees (including any interest or penalties) (A) on or measured by, or imposed
with respect to, net income, alternative minimum taxable income, items of tax
preference, branch profits, franchise, capital, conduct of business, stock value
or net worth or other status of Lessor (in each case other than taxes that are
(or are in the nature of) sales, use, value added, transfer, excise and personal
property taxes), in each case, (x) imposed as a result of Lessor being organized
under the laws of, being engaged in a trade or business in (unless Lessor is
engaged (or deemed engaged) in a trade or business as a result of Lessor having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any of the transactions pursuant to, or enforced any Sale Leaseback
Document), or having its principal office in the jurisdiction imposing such Tax
(or any political subdivision thereof) (y) imposed as a result of a present or
former connection between Lessor and the jurisdiction imposing such Tax (other
than connections arising from Lessor having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Sale Leaseback Document), (B) resulting from Lessor’s or any
of Lessor’s affiliates and its and their respective officers, directors,
shareholders, members, partners, employees, agents, representatives and
successors and assignees or other representatives, bad faith, gross negligence
or willful misconduct, as determined pursuant to a final, non-appealable
judgment or order of a court of competent jurisdiction, or the breach by Lessor
of any of its representations, warranties, covenants or obligations

9





--------------------------------------------------------------------------------

 

under any Sale Leaseback Document, (C) resulting from or arising out of any
failure on the part of Lessor to file any tax returns or pay any taxes owing on
a timely basis or any errors or omissions on Lessor’s tax returns unless Lessee
is responsible under this Agreement for filing such returns or for providing
information to Lessor required for accurately filing such returns, (D)
attributable to a transfer or disposition (directly or indirectly) of any
interest in the Equipment, this Agreement, any other Sale Leaseback Document or
any part of the foregoing or any interest in Lessor (including a deemed transfer
for tax purposes) other than (1) a transfer to Lessee pursuant to the exercise
of the Purchase Option granted to Lessee under this Agreement, or (2) a transfer
pursuant to Lessor’s exercise of remedies in Section 16 of this Agreement as a
result of a Lease Event of Default, (E) resulting from the leasing, ownership,
use or operation of any Equipment after the expiration or earlier termination of
this Agreement with respect to such Equipment, (F) imposed on Lessor (including
by way of withholding) pursuant to a law in effect on the date hereof as a
result of the failure by Lessor (or any member of Lessor) to be a “United States
person” (within the meaning of section 7701(a)(30) of the Code) , including any
taxes owed as a result of Lessor's failure to provide Lessee with the applicable
IRS form(s) and certificate in compliance with Section 22(d), (G) that are U.S.
federal withholding taxes imposed under FATCA (as hereinafter defined), and (H)
imposed on any transferee, assignee or successor in interest of Lessor (other
than Lessee as transferee, assignee or successor in interest of Lessor) to the
extent such taxes are in excess of the taxes that would have been imposed on the
original Lessor had such transfer or assignment not occurred (such excluded
taxes are referred to herein as "Excluded Taxes"). For the avoidance of doubt,
if any applicable law requires the deduction or withholding of any Excluded Tax
from any payment made hereunder, then Lessee shall be entitled to make such
deduction or withholding, shall timely pay the full amount deducted or withheld
to the relevant governmental authority, and shall not have any obligation to
reimburse Lessor (or any transferee, assignee or successor in interest of
Lessor) for any such Excluded Tax so deducted or withheld. Lessee shall file, in
a timely manner and in the name of Lessor as owner, any personal property tax
returns relating to the Equipment that are required to be filed covering periods
during the Lease Term, pay the amounts shown on the returns and provide copies
of such returns and proof of payment to Lessor. Failure of Lessee to pay
promptly amounts due hereunder shall be treated the same as failure to pay any
installment of Rent pursuant to Section 3. If Lessee is requested by Lessor to
file any other returns or remit payments directly to any governmental body or
agency, Lessee shall provide proof of said filing or payment to Lessor.
(b)    Lessee shall be entitled to contest the imposition of taxes, charges and
fees (including penalties) subject to this Section 10 at Lessee’s sole cost and
expense; provided that (i) Lessee has (A) confirmed in writing its liability for
the amounts should it lose the contest and (B) either established adequate
reserves in accordance with the generally accepted accounting principles
(“GAAP”) or provided security acceptable to Lessor (in Lessor’s reasonable
discretion but in any case not to exceed the amount of the anticipated tax
liability plus expenses), (ii) the contest does not create a material risk of
forfeiture of the Equipment, and (iii) Lessee keeps Lessor informed about the
progress of the contest and provides Lessor copies of any material filings or
correspondence with the tax authorities about the case. Lessor shall provide to
Lessee such information as Lessee may reasonably request in order to contest and
shall otherwise cooperate with Lessee to the extent necessary to permit Lessee
to conduct such contest. Lessor agrees not to settle any claim that Lessee is
contesting in accordance with this Section 10(b) without the prior written
consent of Lessee, such consent not to be unreasonably withheld. If Lessor shall
obtain a refund attributable to an amount

10





--------------------------------------------------------------------------------

 

paid by Lessee pursuant to this Section 10, Lessor shall promptly pay or credit
to Lessee the amount of such refund net of all out-of-pocket expenses.
(c)     If a payment made to Lessor under this Agreement would be subject to
U.S. federal withholding tax imposed by Sections 1471, 1472, 1473 or 1474 of the
Internal Revenue Code, current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b) of the
Internal Revenue Code (collectively, "FATCA") if such Lessor were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), the Lessor shall deliver to the Lessee at the time or times
prescribed by law and at such time or times reasonably requested by Lessee such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Lessee as may be necessary for Lessee to comply with its
obligations under FATCA and to determine that the Lessor has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Lessor agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Lessee in writing of
its legal inability to do so.
11.LOSS OF OR DAMAGE TO EQUIPMENT.
(a) Lessee hereby assumes and shall bear the risk of loss or theft or
destruction of or damage to the Equipment from any and every cause whatsoever,
whether or not insured, other than destruction or damage resulting from the bad
faith, gross negligence or willful misconduct of Lessor, as determined pursuant
to a final, non-appealable judgment or order of a court of competent
jurisdiction. Lessee shall provide to Lessor written notice of any occurrence or
event resulting in an Event of Loss (as defined below) or any occurrence or
event, whether or not constituting an Event of Loss, resulting in damage to or
theft, loss or destruction of any Equipment (or any item or part thereof) which
in the aggregate, in the reasonable estimate of Lessee, is in excess than
$10,000,000. Such notice shall contain all material details with respect
thereto. In the case of any Event of Loss, Lessee shall at Lessee’s option (a)
use commercially reasonable efforts to repair or rebuild, or otherwise to place
the item or items of Equipment affected by the Event of Loss in good repair,
condition and working order, (b) use commercially reasonable efforts to
substitute such Equipment (or any item thereof) with equipment of equivalent or
superior manufacture, in good repair, condition and working order and transfer
such title to such replacement property, free and clear of any and all Liens
other than Lessor’s Liens, to Lessor, whereupon such property shall be subject
to this Agreement and be deemed Equipment for purposes hereof (and, at the
request of Lessee, title to the replaced property shall concurrently vest in
Lessee, free and clear of all rights of Lessor and shall no longer be subject to
this Agreement) or (c) pay Lessor an amount equal to the sum of (i) all Rent
accrued but unpaid to the date of such payment, plus (ii) the “Stipulated Loss
Value” of the affected Equipment as set forth in Exhibit D attached hereto (the
“Stipulated Loss Value”), whereupon the lease of the Equipment hereunder shall
terminate, subject to Section 19, solely with respect to the Equipment (or any
item thereof) for which such payment is received by Lessor, and Lessor shall
transfer title to such Equipment (which shall be whatever title Lessor had
received from Lessee pursuant to the Bill of Sale (as defined in the Purchase
Agreement)) to Lessee

11





--------------------------------------------------------------------------------

 

without recourse or warranty other than the absence of any Lessor’s Liens. In
the event that within 365 days of an Event of Loss, Lessee has not elected
option (a) or option (b) above, Lessee will be deemed to have elected option
(c), and within 60 days of such date, Lessee shall pay such amounts called for
thereby. In the event that any insurance proceeds are received by the Lessor
with respect to damage to or loss of any Equipment (or any item thereof) that is
to be repaired, replaced or restored pursuant to this Section 11, upon the
reasonable request of the Lessee, Lessor shall, promptly after Lessee
demonstrates to Lessor that Lessee has complied with the requirements of the
first sentence of Section 11(c), remit such proceeds to the segregated bank
account referred to in Section 11(c) so that Lessee can, upon providing to
Lessor its notice as to the selection of option (a), (b) or (c) above, utilize
such insurance proceeds for the purpose of repairing or replacing the affected
items of the Equipment or paying the Stipulated Loss Value with respect thereto,
as applicable. Upon providing such notice, Lessee shall have the right to access
the funds in such bank account for the purposes of paying the costs of such
repair, replacement or restoration without any consent of Lessor, unless a Lease
Event of Default or an event that, with lapse of time or the giving of notice
would mature into a Lease Event of Default if uncured, has occurred and is
continuing (in which case Lessor alone shall have the right to direct the
application of such funds). For the purposes of this Section 11, any insurance
proceeds received with respect to the Equipment (or any item thereof) shall be
applied, (x) in the event option (c) is elected, to payment of the then unpaid
obligations of Lessee to Lessor hereunder, including the Stipulated Loss Value,
to the extent not already paid by Lessee to Lessor, or, if already paid by
Lessee to Lessor, to reimburse Lessee for such payment, or (y) in the event
option (a) or (b) is elected, towards the payment of unpaid obligations of
Lessee and/or to reimburse Lessee (or Lessee’s affiliates or such other persons
as indicated by Lessee, to the extent such affiliates or other persons have paid
for the repair, restoration or replacement of the affected Equipment) related to
the costs of repairing, restoring or replacing the affected Equipment (or any
item thereof). If Lessee elects to repair, rebuild or replace the affected
Equipment, Lessee shall use commercially reasonable efforts to effect such
repair, rebuilding or replacement. At the request of Lessor, Lessee shall
promptly provide Lessor with evidence, which may include invoices for work or
equipment, copies of contracts or purchase orders and engineering reports, and
other such information reasonably requested by Lessor, of the progress or
completion of such repair, restoration or replacement. To the extent that Lessor
receives proceeds of insurance with respect to any damages, stolen or destroyed
Equipment, and such proceeds are not applied pursuant to the foregoing, Lessor
shall reasonably promptly remit such excess proceeds to Lessee.
(b) For purposes of this Section 11, “Event of Loss” shall mean any of the
following events with respect to any item of Equipment:
(i) the actual or constructive total loss of such items of Equipment or the use
thereof due to the destruction thereof or damage thereto which, in Lessee’s
reasonable opinion, would make repair thereof uneconomical or would render such
item of Equipment unfit for normal use for any reason whatsoever for a period
exceeding thirty (30) days or, if earlier, extending beyond the Lease Term or
which results in an insurance settlement on the basis of a total loss, or an
agreed constructive or a compromise total loss;

12





--------------------------------------------------------------------------------

 

(ii) the theft or disappearance of such item of Equipment which shall have
resulted in the loss of possession thereof by Lessee for a period in excess of
the lesser of thirty (30) days and the balance of the Lease Term;
(iii) the confiscation, condemnation, requisition, seizure, forfeiture, purchase
or other taking for use of such item of Equipment by any governmental or
purported Governmental Authority resulting in the loss of possession of such
item of Equipment by Lessee and such loss of possession shall have continued
beyond the earlier of thirty (30) days and the end of the Lease Term; or
(iv) the prohibition of operation of such item of Equipment by any competent
governmental authority for a period of thirty (30) days.
(c) At any time after the date hereof, but in any case reasonably promptly after
the occurrence of any Event of Loss or other damage, loss or destruction of any
portion of the Equipment that is reasonably anticipated to result in insurance
claims (or similar claims pursuant to a warranty or a claim for damages in
contract or tort) in the aggregate amount equal to or exceeding $10,000,000,
Lessee shall (i) cause to be established with a bank reasonably acceptable to
Lessor a segregated collateral account for the purpose of holding the proceeds
of any such claims, (ii) grant to Lessor a security interest in such bank
account and in all cash and other property that is or may in the future be on
deposit in or credited to such bank account (and any proceeds), (iii) obtain
from such bank a control agreement in a form reasonably acceptable to Lessor
permitting the security interest referred to in clause (ii) to be perfected by
control within the meaning of Section 8-106 or Section 9-104 of the UCC, as
applicable, and (iv) cause to be delivered to Lessor an opinion of counsel to
Lessee as to the creation and perfection of such security interest. Lessor shall
cause all proceeds of such insurance or other claims to be remitted directly to
such bank account and Lessee shall not commingle such proceeds with any other
funds of Lessee or its affiliates. Upon providing to Lessor notice of Lessee’s
intention as to whether to repair or replace the affected Equipment or pay the
Stipulated Loss Value with respect thereto, as contemplated by Section 11(a),
Lessee shall have the right to access the funds in such bank account for the
purposes of paying the costs of repair, replacement or restoration of the
affected Equipment (or to reimburse itself or its affiliates for paying the cost
of such repair or restoration (or paying Stipulated Loss Value, to the extent
applicable) out of Lessee’s or such affiliates’ own funds) without any consent
of Lessor, unless either a Lease Event of Default or an event that, with lapse
of time or the giving of notice would mature into a Lease Event of Default if
uncured, has occurred and is continuing (in which case Lessor alone shall have
the right to direct the application of such funds).
12.INSURANCE.
(a)    During the term of this Agreement, Lessee agrees to obtain and maintain,
at no cost to Lessor, the insurance coverages required pursuant to Section 5.5
of the Parent Financing Agreement as in effect on the date hereof (and without
giving effect to any amendment or other modification or waiver thereof that
would affect such requirements, and without giving effect to any earlier
termination thereof), and otherwise to observe the insurance requirements set
forth therein, provided, however, that:

13





--------------------------------------------------------------------------------

 

(i) the property insurance with respect to the Equipment shall be for an amount
equal to the greater of (x) the replacement value of the applicable Equipment
and (y) the Stipulated Loss Value of the Equipment (provided, however, that
earthquake coverage may be subject to further limitations acceptable to Lessor,
as available in the marketplace or required by law).
(ii) all insurance claims for theft, loss or damage (which under no
circumstances shall be deemed to include any business interruption insurance) in
excess of $10,000,000 shall be payable to Lessor as the sole loss payee, and
shall include a lessor’s loss payee endorsement (or other acceptable
endorsement) in favor of Lessor as sole loss payee, provided that Lessor agrees
that such proceeds may be remitted directly to the bank account referred to in
Section 11(c) and shall be applied as provided in Section 11(c) for the purposes
of repair, replacement or restoration of Equipment as contemplated by Section 6
and Section 11, or to reimburse Lessee or its affiliates for paying the cost of
such repair or restoration (or paying Stipulated Loss Value, to the extent
applicable) out of Lessee’s or such affiliates’ own funds, and
(iii) all liability insurance pertaining to the Equipment shall name Lessor (or
Lessor’s assignee as appropriate) as additional insured, shall provide a
severability of interests and cross liability clause, and shall be endorsed to
state that it shall be primary insurance as to Lessor (and not excess to or
contributing with any insurance or self-insurance maintained by Lessor).
(b)    Lessee shall pay the insurance premiums and deliver to Lessor a
certificate of insurance or other evidence satisfactory to Lessor that such
insurance coverage is in effect; provided, however, that Lessor shall be under
no duty either to ascertain the existence of or to examine such insurance
policies or to advise Lessee in the event such insurance coverage shall not
comply with the requirements hereof. Lessee shall use its commercially
reasonable efforts to ensure that its insurance policies provide for at least
thirty days’ prior written notice to Lessee of any modification or cancellation
thereof.
(c)    If Lessee fails to obtain insurance or provide evidence thereof to
Lessor, Lessee agrees that Lessor may, but shall not be obligated to obtain such
insurance on Lessee’s behalf and charge Lessee for all costs and expenses
associated therewith.     
(d)     Except as provided in the immediately preceding paragraph, any other
insurance obtained by or available to Lessor shall be secondary insurance, and
Lessor shall be solely liable for all costs associated therewith.
13.END OF LEASE TERM PURCHASE OPTION. Not later than thirty (30) days prior to
the expiration of the Lease Term, Lessee shall notify Lessor in writing whether
it intends at the expiration of such term to purchase the Equipment in
accordance with Section 14 of this Agreement (the “Purchase Option”), or (b)
return the Equipment to Lessor (the “Return Option”); provided that Lessee may
only exercise the Purchase Option so long as no Lease Event of Default under
this Agreement has occurred and is then continuing. If Lessee does not provide
this notice at the end of the Lease Term, Lessee shall be deemed to have elected
the Return Option. If the

14





--------------------------------------------------------------------------------

 

Equipment is not then in good repair, condition and working order, ordinary wear
and tear excepted, or has not been maintained in accordance with Section 6
hereof, Lessee shall promptly reimburse Lessor for all reasonable costs incurred
to restore the Equipment to such condition. If, at the end of the Lease Term,
Lessee has elected the Return Option, then, unless Lessor has notified Lessee in
writing that Lessor has elected to abandon the Equipment in place (which shall
be in Lessor’s sole discretion, and in which case title to the Equipment shall
automatically pass back to Lessee, on an “as is,” “where is” basis, and without
any representation or warranty other than that the Equipment is free and clear
of all Lessor’s Liens), Lessee shall, (a) within sixty (60) days of the end of
the Lease Term, at Lessee’s expense, reimburse Lessor for the costs to restore
the Equipment as provided above and (b) take, for a period not to exceed sixty
(60) days, at Lessee’s sole cost and expense, such other actions as Lessor may
reasonably request with respect to the removal, disassembly, dismantling,
decommissioning, preserving, keeping, packing the Equipment as may be directed
by Lessor.
14.PURCHASE OPTION.
(a) If Lessee elects the Purchase Option in accordance with Section 13 of this
Agreement, Lessee shall have the option to purchase all but not less than all of
the Equipment from Lessor for One Dollar ($1.00) (such amount, the “Lessee
Purchase Option Amount”). The Purchase Option shall be consummated as of the
close of business on the closing date set forth in Lessee’s notice or on such
other date the Parties may otherwise agree (the “Lessee Purchase Date”).
(b) If Lessee elects to exercise the Purchase Option, then on the Lessee
Purchase Date, Lessee shall pay to Lessor (i) the Lessee Purchase Option Amount,
and all sales, use, value added and other taxes required to be indemnified by
Lessee pursuant to Section 10 plus (ii) any unpaid Rent and any other
outstanding amount due under this Agreement on or before the Lessee Purchase
Date.
(c)    Upon payment of all sums specified in this Section 14, this Agreement
shall terminate and Lessor shall transfer its rights in the Equipment to Lessee
on an “as is,” “where is” basis, and without any representation or warranty
other than that the Equipment is free and clear of all Lessor’s Liens.
15.LESSEE INDEMNITY.
(a)Subject to the exclusions stated in Section 15(b) below, Lessee assumes
liability for and shall indemnify, defend, save, and hold harmless Lessor and
Lessor’s affiliates and its and their respective officers, directors,
shareholders, members, partners, employees, agents, representatives and
successors and assignees (each an “Indemnitee”), on an After-Tax Basis, from and
against any and all liabilities (including in respect of negligence (whether
passive or active or other torts), strict or absolute liability in tort or
otherwise, warranty, latent or other defects (regardless of whether or not
discoverable), statutory liability, property damage, bodily injury or death),
obligations, losses, settlements, damages, penalties, claims, actions, suits,
proceedings (whether civil or criminal), judgments, penalties, fines and other
legal or administrative sanctions, judicial or administrative proceedings,
costs, expenses and disbursements, including reasonable legal, investigation and
expert fees, expenses and reasonable related charges, of whatsoever kind and
nature and any Taxes (all of

15





--------------------------------------------------------------------------------

 

the foregoing, “Claims”) that may be imposed on, incurred or suffered by or
asserted against any such Indemnitee in any way arising out of, in connection
with, or relating to, any of the following: (i) the construction, financing,
refinancing, acquisition, operation, use, non-use, warranty, ownership,
possession, maintenance, repair, lease, condition, alteration, modification,
restoration, refurbishing, return, purchase, sale or other disposition,
insuring, sublease, abandonment or other use of the Equipment or any portion
thereof or any interest therein, (ii) the conduct of the business or affairs of
Lessee whether in connection with the Equipment or otherwise, (iii) the
manufacture, design, purchase, acceptance, rejection, delivery, non-delivery,
redelivery or condition of, or improvement of or to, the Equipment or any
component thereof or any modification or alteration thereof, or any portion of
any thereof or any interest therein, (iv) this Agreement or any other Sale
Leaseback Document, any other documents contemplated hereby or thereby or the
performance, enforcement or attempted enforcement of any terms hereof or
thereof, or the transactions contemplated hereby or thereby or resulting
therefrom, (v) any defects, including any latent defects in the Equipment
(regardless of whether the same are discoverable by Lessor or Lessee) or any
trademark, patent or copyright infringement, (vi) any environmental condition
concerning Lessee, the Equipment or any portion or component thereof, including
any release of hazardous materials from the Equipment or any portion or
component thereof or any presence, or use, storage, transportation, treatment,
disposal, arrangement for or permitting the disposal of, generation, manufacture
of any hazardous materials in, at, under or from the Equipment or the Site or
any portion or component thereof, (vii) the reasonable costs and expenses of
each Indemnitee in connection with any amendment, supplement, modification, or
waiver, to or of any of the Sale Leaseback Documents (whether or not actually
entered into), or resulting from the actions of Lessee or in connection with any
Lease Event of Default or any breach that with lapse of time or the giving of
notice would mature into a Lease Event of Default if uncured), (viii) the
imposition of any Lien other than, with respect to a particular Indemnitee, a
Lien arising by or through such Indemnitee (or any of their agents, employees or
representatives or affiliates of such Indemnitee), (ix) (A) any violation by, or
liability relating to, the Equipment or to Lessee of or under any Applicable
Laws, whether now or hereafter in effect, or (B) any action of any Governmental
Authority or other Person (as defined in the Parent Financing Agreement) taken
with respect to the Equipment or the Sale Leaseback Documents, including any
Governmental Approvals, (x) the non-performance or breach by Lessee of any
obligation, covenant or condition contained in this Agreement or any other Sale
Leaseback Document or the inaccuracy of any representation or warranty of Lessee
or any Guarantor under any Sale Leaseback Documents or in any document or
certificate delivered in connection therewith, (xi) any strict liability or
negligence in tort or violation of law, rule, regulation or order by Lessee or
any affiliate thereof or their respective directors, officers, employees, agents
or servants, and (xii) in any other way to the extent reasonably related to the
Equipment or the transactions contemplated in any of the Sale Leaseback
Documents.
(b)Any Claim, to the extent (but only to the extent) (i) attributable to,
(ii) arising as a result of or (iii) such Claim would not have occurred but for,
any of the following, is excluded from Lessee’s agreement to indemnify the
appropriate Indemnitee under Section 15(a): (A) any acts, events or omissions,
to the extent any of the foregoing occurs after (1)  the expiration or early
termination of this Agreement and are not attributable to any events, conditions
or circumstances that occurred prior to such expiration and (2) Lessee’s
surrender to Lessor of Lessee’s interest in and possession of the Equipment in
compliance with the provisions of this Agreement; (B) with

16





--------------------------------------------------------------------------------

 

respect to Lessor, any offer, sale, assignment, transfer or other disposition by
Lessor of its interest in the Equipment, unless occurring in connection with the
exercise of remedies during a Lease Event of Default; (C) breach by the
Indemnitee of its agreements, covenants, representations or warranties under
this Agreement, the Purchase Agreement or any other Sale Leaseback Document; (D)
with respect to any Indemnitee, any Claim constituting or arising from a Lien
created by or through such Indemnitee other than Liens created pursuant to the
Sale Leaseback Documents; (F) such Indemnitee’s bad faith, gross negligence or
willful misconduct, as determined pursuant to a final, non-appealable judgment
or order of a court of competent jurisdiction and (G) Taxes imposed on, based on
or measured by gross or net income or gross or net receipts, or capital or net
worth and Taxes in the nature of capital gain, accumulated earnings, personal
holding company, excess profits, succession or estate, franchise, conduct of
business and other similar taxes (other than Taxes that are, or are in the
nature of sales, use, transfer, stamp, license, ad valorem, value added, rental
or property taxes). Furthermore, to the extent that Lessee’s agreement to
indemnify an Indemnitee under this Section 15 may be unenforceable in whole or
in part because it violates any law or public policy or judgment or order of a
court or similar regulatory body, Lessee shall contribute the maximum portion
that it is permitted to pay thereunder in satisfaction of such indemnified
liabilities.
(c)Reasonably promptly after receipt by an Indemnitee of notice of the assertion
of a Claim against it by any Person other than Lessee (whether or not involving
or lawsuit, arbitration or other proceeding) (a “Third-Party Claim”) against it,
such Indemnitee shall give notice to Lessee of the assertion of such Third-Party
Claim; provided that the failure to notify Lessee shall not relieve Lessee of
any liability that it may have to any Indemnitee, except to the extent that
Lessee demonstrates that the defense of such Third-Party Claim is prejudiced by
the Indemnitee’s failure to give such notice. If an Indemnitee gives such notice
to Lessee of the assertion of such Third-Party Claim, Lessee shall be entitled
to participate in the defense of such Third-Party Claim and, to the extent that
it wishes (unless (i) Lessee is also a Person against whom the Third-Party Claim
is made and the Indemnitee determines in good faith that joint representation
would be inappropriate, or (ii) Lessee fails to provide reasonable assurance to
the Indemnitee of its financial capacity to defend such Third-Party Claim and
provide indemnification with respect to such Third-Party Claim), to assume the
defense of such Third-Party Claim with counsel satisfactory to the Indemnitee.
After notice from Lessee to the Indemnitee of its election to assume the defense
of such Third-Party Claim, Lessee shall not, as long as it diligently conducts
such defense, be liable to the Indemnitee under this Section 15 for any fees of
other counsel or any other expenses with respect to the defense of such
Third-Party Claim, in each case subsequently incurred by the Indemnitee in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If Lessee assumes the defense of a Third-Party Claim,
(A) such assumption will conclusively establish for purposes of this Agreement
that the claims made in that Third-Party Claim are within the scope of and
subject to indemnification; and (B) no compromise or settlement of such
Third-Party Claims may be effected by Lessee without the Indemnitee’s written
consent unless (1) there is no finding or admission of any violation of
Applicable Law or any violation of the rights of any Person, (2) the sole relief
provided is monetary damages that are paid in full by Lessee, and (3) the
Indemnitee shall have no liability with respect to any compromise or settlement
of such Third-Party Claims effected without its written consent. If notice is
given to Lessee of the assertion of any Third-Party Claim and Lessee does not,
within thirty days after the Indemnitee’s notice is given, give notice to the
Indemnitee of its election to assume the defense of such Third-Party Claim,
Lessee will be bound

17





--------------------------------------------------------------------------------

 

by any determination made in such Third-Party Claim or any compromise or
settlement effected in good faith by the Indemnitee. Notwithstanding the
foregoing, if an Indemnitee determines in good faith that there is a reasonable
probability that a Third-Party Claim may adversely affect it or its affiliates
or other related Persons other than as a result of monetary damages for which it
would be entitled to indemnification under this Agreement, the Indemnitee may,
by written notice to Lessee, assume the exclusive right to defend, compromise,
or settle such Third-Party Claim, however, Lessee will not be bound by any
determination of any Third-Party Claim so defended for the purposes of this
Agreement or any compromise or settlement effected without its written consent
(which may not be unreasonably withheld).
(d)With respect to any Third-Party Claim subject to indemnification under this
Section 15: (i) both the Indemnitee and Lessee, as the case may be, shall keep
the other Person fully informed of the status of such Third-Party Claims and any
related proceedings at all stages thereof where such Person is not represented
by its own counsel, and (ii) the parties agree (each at its own expense) to
render to each other such assistance as they may reasonably require of each
other and to cooperate in good faith with each other in order to ensure the
proper and adequate defense of any Third-Party Claim.
(e)In this Section 15:
“After-Tax Basis” shall mean, with respect to any payment received or deemed to
have been received, the amount of such payment increased so that, after
deduction of the amount of all Taxes (assuming for this purpose that the
recipient of such payment is subject to taxation at the highest federal and
applicable state and local marginal tax rates generally applicable to persons or
entities of the same type as the recipient for the year in which such income is
taxable) required to be paid by the recipient (less any tax savings realized and
the present value (determined by applying a discount rate of 13%) of any tax
savings projected to be realized as a result of the payment of the indemnified
amount, in each case using the same tax rate assumptions as set forth in the
immediately preceding parenthetical phrase) with respect to the receipt by the
recipient of such amounts, such increased payment (as so reduced) is equal to
the payment otherwise required to be made or deemed to have been made or
accrued; provided, however, that the foregoing shall not require the payment of
the amount deemed to have been received by the recipient.
“Taxes” shall mean all taxes (including income, receipts, capital, excise and
sales taxes, use taxes, stamp taxes, value-added taxes, ad valorem taxes and
property taxes (personal and real, tangible and intangible)), levies,
assessments, withholdings and other charges and impositions of any nature, plus
all related interest, penalties, fines and additions to tax, now or hereafter
imposed by any federal, state, local or foreign government or other taxing
authority.
16.DEFAULT AND REMEDIES.
(a)    A “Lease Event of Default” shall occur if: (i) Lessee fails to pay
scheduled Rent on the due date thereof or fails to pay any other supplemental
rent (that is, any amount payable under this Agreement other than scheduled
Rent), or any guarantor fails to make any payment due, in each

18





--------------------------------------------------------------------------------

 

case within five (5) days after the same shall be due and payable hereunder (and
if no specific due date therefor is provided herein, any such payment shall be
due and payable if such failure continues for five (5) days after receipt by
Lessee of a written demand from Lessor therefor); (ii) Lessee fails to observe,
keep or perform any other material term or condition of this Agreement or any
other Sale Leaseback Document that is not otherwise addressed in this Section 16
and such failure continues for thirty (30) days following written notice to
Lessee from Lessor; provided, however, that if such failure is not reasonably
capable of cure within the thirty (30) day period, then Lessee shall be provided
an additional period of time as is reasonably necessary to effect a cure
hereunder but not to exceed sixty (60) days, so long as Lessee is diligently
taking actions to remedy such failure; (iii) a Guarantor fails to observe, keep
or perform any other material term or condition of guaranty that is not
otherwise addressed in this Section 16 and such failure continues for thirty
(30) days following written notice to Lessee from Lessor; provided, however,
that if such failure is not reasonably capable of cure within the thirty (30)
day period (iv) any representation or warranty made by Lessee herein or by
Lessee or any Guarantor in any document delivered to Lessor in connection
herewith shall prove to be false or misleading in any material respect and the
false or misleading nature of such representation or warranty is not corrected
within thirty (30) days following receipt of written notice thereof from Lessor;
(v)  a Guarantee ceases to be in full force and effect or the validity thereof
is disaffirmed by the applicable Guarantor; (vi) Lessee fails to observe, keep
or perform its obligations under Section 28 and such failure is not cured within
ten (10) days following written notice to Lessee from Lessor or following Lessee
otherwise obtaining knowledge of such failure, (vii) Lessee fails to obtain or
maintain any insurance required under this Agreement, (viii) any “Event of
Default” under and as defined in the Parent Financing Agreement, the Magnequench
Financing Agreement or the 10% Senior Notes 2020 Indenture (each agreement as in
effect on the date of this Agreement) has occurred and is continuing, or (ix) a
case in bankruptcy (voluntary or involuntary) is commenced with respect to
Lessee under any bankruptcy, insolvency or similar debtor relief law, or a
receiver, liquidator, judicial manager or similar is appointed with respect to
Lessee or its assets, or Lessee makes any assignment for the benefit of
creditors or becomes unable, or fails generally, or admits in writing its
inability, to pay its debts as such debts become due.
(b)     If a Lease Event of Default shall have occurred and be continuing,
Lessor shall have the right to take any one or more of the following actions:
(i) cancel or terminate this Agreement and repossess the Equipment (provided
however that Lessee shall not be liable for any damage to, or destruction of,
the Equipment caused by or related to any action by Lessor or any person or
entity acting on behalf of Lessor seeking to repossess the Equipment or any part
thereof to the extent such damage or destruction results from Lessor’s or such
other person’s or entity’s negligence as determined pursuant to a final,
non-appealable judgment or order of a court of competent jurisdiction); (ii)
proceed by appropriate court action or actions at law or in equity to enforce
performance by Lessee of the terms and conditions of this Agreement and/or
recover damages for the breach thereof; (iii) accelerate all of the amounts due
under this Agreement by requiring Lessee to pay Lessor an amount equal to the
sum of (A) all accrued and then unpaid Rent and any other amounts accrued and
unpaid to the date of such payment, plus (B) the Stipulated Loss Value; (iv)
exercise any remedy available to a secured party under applicable law with
respect to the collateral referred to in Section 29; and/or (v) exercise any
other right or remedy available to Lessor at law or in equity.

19





--------------------------------------------------------------------------------

 

Lessee hereby agrees that any prepayment, repayment, payment, satisfaction
(whether in whole or in part), distribution or discharge of the obligations
arising under the Lease (including, without limitation, to the extent such
obligations are satisfied or released by repossession or foreclosure (whether by
power of judicial proceeding), or by any other means) prior to the date that is
the fifth anniversary of the Lease Commencement Date, including without
limitation upon the occurrence of any Lease Event of Default, including pursuant
to  Section 16(a)(ix), and irrespective of whether such Lease Event of Default
results in or causes the voluntary or automatic termination of the Lease, or
otherwise accelerates the termination of the Lease,  or the commencement of any
bankruptcy, insolvency, reorganization, liquidation or similar proceeding
pursuant to any bankruptcy, insolvency or other debtor relief laws, the
Stipulated Loss Value shall automatically become due and payable in cash
including without limitation in respect of any claim for Rent in any bankruptcy,
insolvency, reorganization, liquidation or similar proceeding. In addition, and
without limiting the foregoing, upon the occurrence of a Lease Event of Default
pursuant to  Section 16(a)(ix), the Stipulated Loss Value and all other accrued
and unpaid Rent obligations shall automatically become immediately due and
payable in cash or otherwise accelerated, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Lessee.
Lessee hereby further agrees that to the extent the Stipulated Loss Value (or
any portion thereof) constitutes or is deemed to constitute a makewhole premium,
a prepayment premium, or any similar premium or additional charge with respect
to Lessee’s payment obligations hereunder (a “Makewhole Amount”), the full
amount of the applicable Stipulated Loss Value shall be automatically due and
payable regardless of whether the obligations of Lessee hereunder were
voluntarily or involuntarily prepaid, repaid, paid, satisfied, distributed or
discharged and shall constitute part of the Rent, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of Lessor’s lost
profits as a result thereof.   Any such amount that constitutes or is deemed to
constitute a Makewhole Amount shall be presumed to be the liquidated damages
sustained by Lessor as the result of the termination of the lease of the
Equipment prior to the date that is the fifth anniversary of the Lease
Commencement Date and Lessee agrees that it is reasonable under the
circumstances currently existing.   LESSEE EXPRESSLY WAIVES THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW WHICH PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING MAKEWHOLE AMOUNT IN CONNECTION WITH ANY
CIRCUMSTANCES REQUIRING THE PAYMENT OF THE STIPULATED LOSS VALUE HEREUNDER,
INCLUDING ANY VOLUNTARY OR AUTOMATIC ACCELERATION REFERRED TO ABOVE, ANY
RECISSION OF SUCH ACCELERATION, THE EARLIER MATURITY OF THE LEASE OBLIGATIONS,
OR THE COMMENCEMENT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER DEBTOR RELIEF LAWS, OR
PURSUANT TO A PLAN OF REORGANIZATION.  Lessee expressly agrees that: (A) the
Makewhole Amount and any discount on the financial accommodations provided for
herein is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Makewhole
Amount shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between Lessor and
Lessee giving specific consideration in this transaction for such agreement to
pay the Makewhole Amount;

20





--------------------------------------------------------------------------------

 

and (D) Lessee shall be estopped hereafter from claiming differently than as
agreed to in this paragraph.  Lessee expressly acknowledges that its agreement
to pay the Makewhole Amount to Lessor as herein described is a material
inducement to Lessor to purchase the Equipment pursuant to the Purchase
Agreement and consummate the transactions contemplated by the Purchase Agreement
and this Agreement.
Upon Lessee’s payment in full to Lessor of the amounts set forth in Section
16(b)(iii), this Agreement shall terminate (except as set forth in Section 19)
solely with respect to the Equipment (or any item thereof) for which such
payment is received by Lessor, and Lessor shall transfer title to such Equipment
to Lessee without recourse or warranty other than the absence of any Lessor’s
Liens.
17.REPORTS.
(a) Lessee shall deliver, or cause to be delivered, to Lessor, a copy of the
reports and other deliverables that Parent is required to deliver to
Administrative Agent and Lenders (as each such term is defined in the Parent
Financing Agreement) under Sections 5.1(a), (b) and (c) of the Parent Financing
Agreement (as in effect on the date of this Agreement) concurrently upon their
delivery to Administrative Agent and Lenders pursuant to the Parent Financing
Agreement.
(b)    Promptly, but in any event within twenty (20) business days after receipt
thereof, a copy of each material report regarding the Equipment received by
Lessee during the Lease Term from each operation services or maintenance
provider for the Equipment.
(c)    Promptly upon, Lessor’s written request from time to time, such data,
certificates, reports, statements, documents and further material information
regarding the Equipment and/or Lessee’s business or financial condition as
Lessor may reasonably request.
18.FURTHER ASSURANCES. Lessee and Lessor covenant and agree to cause to be done,
executed, acknowledged and delivered each and every such further act,
conveyance, assurance as such party shall by notice to the other party
reasonably require for accomplishing the purpose of this Agreement. Without
limiting the foregoing, Lessee and Lessor shall execute and deliver such
documents and instruments as such party shall by notice to such other party
reasonably require under Applicable Law from time to time to protect the rights
and remedies intended to be created by this Agreement. Furthermore, Lessee
agrees (a) at the written request of Lessor, to execute and deliver to Lessor
any UCC financing statements, fixture filings or other instruments Lessor
reasonably deems necessary for expedient filing, recording or perfecting the
interest and title of Lessor in this Agreement and the Equipment, (b) that all
costs incurred in connection with any actions taken in accordance with clause
(a), including, without limitation, costs for filing fees and taxes, shall be
paid by Lessee, and (c) to promptly, at Lessee’s own sole cost and expense,
deliver such other reasonable documents and assurances, and take such further
action as Lessor may reasonably request in writing, in order to effectively
carry out the intent and purpose of this Agreement.
19.SURVIVAL. Sections 10, 13, 15 and 28 of this Agreement shall survive, remain
in full force and effect and be enforceable after the expiration or termination
of this Agreement for

21





--------------------------------------------------------------------------------

 

any reason (in the case of Section 28, for the period expressly set forth
therein). For the avoidance of doubt, any representations or warranties made in
this Agreement by either Party are deemed to have been made as of the date of
this Agreement and the date of execution of the Certificate of Acceptance, or as
of such other date specified in this Agreement, and neither Party shall be
deemed to have made such representation or warranty as of any other date. Each
other provision set forth in the Sale Leaseback Documents that, by its terms,
survives termination of this Agreement shall also survive, remain in full force
and effect and be enforceable after the expiration or termination of this
Agreement for any reason.
20.INSPECTION. During the Lease Term, Lessor may, during normal business hours,
on reasonable prior written notice to Lessee, and once during any twelve month
consecutive period, inspect the Equipment and the records with respect to the
operations and maintenance thereof, in Lessee’s custody or to which Lessee has
access. Lessee may be present at such inspection. Any such inspection will not
unreasonably disturb or interfere with the normal operation or maintenance of
the Equipment or the conduct by Lessee of its business and will be in accordance
with Lessee’s health, safety and insurance programs that are communicated or
made available to Lessor in writing. In no event shall Lessor have any duty or
obligation to make any such inspection and Lessor shall not incur any liability
or obligation by reason of not making any such inspection. Any such inspection
shall be at the sole cost of Lessor, provided however that if a Lease Event of
Default or a breach by Lessee of its obligations hereunder that, with the lapse
of time or the giving of notice, would mature into a Lease Event of Default if
uncured has occurred and is continuing, any such inspection shall be at the sole
cost of Lessee.
21.ACCEPTANCE OF EQUIPMENT; LEASE NON CANCELABLE. Lessee’s acceptance of the
Equipment shall be conclusively and irrevocably evidenced by Lessee signing the
Certificate of Acceptance in the form attached hereto as Exhibit B, and upon
acceptance, this Agreement shall be noncancelable for the Lease Term.
22.ASSIGNMENT.
(a)    Lessor may, at any time, with the written consent of Lessee (not to be
unreasonably withheld), in whole or in part, assign its rights and obligations
under this Agreement and/or mortgage, or pledge or sell the Equipment subject to
Lessee’s rights under this Agreement, provided that no consent of Lessee shall
be required in connection with any assignment or transfer by Lessor or any of
its Affiliates (as defined below) of its or their interests in and under this
Agreement to an Eligible Assignee (as defined below) so long as Lessee and its
Affiliates, after giving effect to any such assignment or transfer, hold
collectively more than 50% of the Lessor interests in and under this Lease. Each
assignment pursuant to this Section 22 shall be in an aggregate amount of not
less than $2,500,000, unless such lesser amount is agreed to by Lessee and
Lessor. Any such assignee, buyer, transferee, grantee or mortgagee shall have
and be entitled to exercise any and all rights and powers of, and shall perform
all obligations of, Lessor under this Agreement.
For the purposes of this Section:
“Affiliate” means, with respect to any specified person or entity, any other
person or entity who directly or indirectly through one or more intermediaries
controls, or is controlled by,

22





--------------------------------------------------------------------------------

 

or is under common control with, such specified person or entity. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
For purposes of this definition, the terms “controlling”, “controlled by” and
“under common control with” have correlative meanings.
“Eligible Assignee” means any person or entity other than a natural person that
is (a) a “Lender” as defined in and under the Parent Financing Agreement, an
Affiliate of any such Lender or of Lessor, or a Related Fund (as defined below)
of Lessor or any such Lender, or (b) a commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended); provided
that Lessee or Affiliate of Lessee shall be an Eligible Assignee.
“Related Fund” means, with respect to Lessor or any “Lender” as defined in and
under the Parent Financing Agreement, any investment fund or account managed by
the same investment manager as is affiliated with Lessor or such Lender, or any
special purpose entity owned directly or indirectly by one or more of such
investment funds or accounts.
(b)    Without limiting the foregoing, Lessee further acknowledges and agrees
that in the event Lessee receives written notice of a permitted assignment from
Lessor, Lessee shall pay all Rent and any and all other amounts payable by
Lessee under this Agreement to such assignee or mortgagee or as instructed by
Lessor, notwithstanding any defense or claim of whatever nature, whether by
reason of breach of this Agreement or otherwise which it may now or hereafter
have as against Lessor. Lessee agrees to confirm in writing receipt of notice of
assignment as may be reasonably requested by assignee or mortgagee.
(c)    Except as otherwise set forth in this Agreement, Lessee shall not assign,
sublease, hypothecate, sell, transfer or part with possession of the Equipment
or any interest in this Agreement without the written consent of Lessor, and any
attempt to do so shall be null and void and shall constitute a Lease Event of
Default hereunder.
(d)     Consistent with the treatment for Income Tax Purposes of the
transactions arising under the Purchase Agreement and this Agreement
collectively as a financing (as set forth in Section 9(b) herein) and Lessee's
obligation to make payments hereunder as a loan obligation, the Parties intend
to treat such obligation as a registered obligation within the meaning of
Treasury Regulation Section 1.871-14(c)(1)(i). Notwithstanding anything to the
contrary set forth herein (or in any other document, instrument or agreement),
any transfer or assignment by Lessor of its rights and obligations (in whole or
in part) under this Agreement (or the right to receive any payments hereunder)
may only be effected by (i) surrender of this Agreement and either the
reissuance by the Lessee of this Agreement to the transferee/assignee or the
issuance by the Lessee of a new Agreement to the transferee/assignee, or (ii)
transfer through a book entry system maintained by Lessee (or its agent, which
solely for purposes of this Section 22 and related U.S. federal income tax
purposes shall be Lessor), within the meaning of Treasury Regulation Section
1.871-14(c)(1)(i)(B). The Parties agree to cooperate with one another, and to
execute and file such forms or other documents, or to do or refrain from doing
such other acts, as may be required, to secure exemptions from United States
withholding tax, information reporting, and backup withholding. In furtherance
of the

23





--------------------------------------------------------------------------------

 

foregoing, the Lessor (and any transferee/assignee) shall furnish to the Lessee
an IRS Form W-8BEN, W-8BEN-E or W-8IMY (or successor form), as applicable, as
well as a certificate to the effect that Lessor (and any transferee/assignee) is
not (1) a "bank" within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (2) a “10 percent shareholder” of the Lessee within the meaning of
Sections 881(c)(3)(B) of the Internal Revenue Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code.
23.REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS.
Each of the representations and warranties of Lessee set forth in the Purchase
Agreement is hereby incorporated by reference in this Agreement as if set forth
in full herein, and is made by Lessee for the benefit of Lessor as of the date
of this Agreement and the Lease Commencement Date.
24.NOTICES.
(a) Any notice or other communication herein required or permitted to be given
to Lessee or Lessor shall be sent to such Party’s address set forth below or
such other address as such Party may advise by notice given in accordance with
this provision.
(b) Except as otherwise set forth in clause (c) below, each notice or other
communication hereunder shall be in writing and may be personally served or sent
by facsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile, or three (3) business days
after depositing it in the United States mail with postage prepaid and properly
addressed.
(c) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
If to Lessee:
Molycorp Minerals, LLC
5619 Denver Tech Center Parkway, Suite 1000
Greenwood Village, CO 80111
Attn: Michael Doolan, Chief Financial Officer


Facsimile: (416) 367-5471
E-mail: Michael.Doolan@Molycorp.com
In each case, with a copy to:

24





--------------------------------------------------------------------------------

 

Molycorp Minerals, LLC
5619 Denver Tech Center Parkway, Suite 1000
Greenwood Village, CO 80111
Attn: Kevin Johnson, General Counsel
Facsimile: (303) 843-8082
E-mail: Kevin.Johnson@Molycorp.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki, Esq.
Facsimile: 216-579-0212
E-mail: mjsolecki@jonesday.com


If to Lessor:
OCM MLYCo CTB Ltd. c/o Oaktree Capital Management, LP
333 South Grand Avenue, 28th Floor
Los Angeles, California 90071
Attention: Brook Hinchman
E-mail: bhinchman@oaktreecapital.com


in each case, with a copy to:


Milbank, Tweed, Hadley & McCoy LLP
601 South Figueroa Street, Suite 3000
Los Angeles, California 90017
Attention: Eric Reimer, Esq.
E-mail: ereimer@milbank.com


25.GOVERNING LAW; VENUE, WAIVER OF JURY TRIAL.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

25





--------------------------------------------------------------------------------

 

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER SALE
LEASEBACK DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E)
BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT LESSOR RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER SALE LEASEBACK DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THE TRANSACTION OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED PURSUANT TO THE SALE LEASEBACK DOCUMENTS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTION
CONTEMPLATED BY THE SALE LEASEBACK DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 25 AND EXECUTED BY EACH OF

26





--------------------------------------------------------------------------------

 

THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LEASE
TRANSACTION CONTEMPLATED BY THE SALE LEASEBACK DOCUMENTS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
26.FINANCE LEASE STATUS. Lessee agrees that if Article 2A-Leases of the Uniform
Commercial Code applies to this Agreement, this Agreement shall be considered a
“Finance Lease” as that term is defined in Article 2A. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES
CONFERRED UPON A LESSEE BY SECTIONS 508-522 OF ARTICLE 2A OF THE UNIFORM
COMMERCIAL CODE.
27.    CONFIDENTIALITY. Lessor shall hold all non‑public information regarding
Lessee and its business identified as such by Lessee and obtained by Lessor
pursuant to the requirements hereof in accordance with Lessor’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Lessee that, in any event, Lessor may make (i)
disclosures of such information to its affiliates and to its and their
respective officers, directors, partners, members, employees, legal counsel,
independent auditors and other advisors, experts or agents who need to know such
information and on a confidential basis (and to other persons or entities
authorized by Lessor to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 27),
(ii) disclosures of such information reasonably required by any potential or
prospective assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of or in Lessor’s interest in
this Agreement; provided that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 27 or other provisions at least as restrictive as
this Section 27, (iii) disclosure to any rating agency when required by it;
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Lessee received by it from Lessor, (iv) to the extent applicable, disclosure
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
interests in this Agreement, (v) disclosures in connection with the exercise of
any remedies hereunder or under any other Sale Leaseback Document, (vi)
disclosures made pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such person or entity
agrees to inform Lessee promptly thereof to the extent not prohibited by law)
and (vii) disclosures made upon the request or demand of any regulatory or
quasi-regulatory authority purporting to have jurisdiction over such person or
entity or any of its affiliates. In addition, Lessor may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending or leasing industry, and
service providers to Lessor in connection with the administration and management
of this Agreement and the other Sale Leaseback Documents. Notwithstanding
anything to the contrary set forth herein, each party (and each of their
respective employees, representatives or other agents) may disclose to any and
all persons without limitation of any kind, the tax treatment and tax structure
of the

27





--------------------------------------------------------------------------------

 

transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective affiliates and their respective affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective affiliates.
28.    GRANT OF RIGHT-OF-WAY AND ACCESS RIGHTS.
Lessee hereby grants to Lessor and its representatives, its contractors and its
lenders who may have a lien on or security interest in the Equipment, an
irrevocable, non-cancellable and, subject to the terms hereof, unconditional
right of way to enter upon the portions of the Site where the Equipment or any
part thereof is located, and to access such portions of the Site and the
Equipment across or through the Mountain Pass Facility, for the purposes of (i)
monitoring, inspecting, dismantling, disassembling or removing the Equipment,
(ii) marketing the Equipment if this Agreement terminates or is to expire
without Lessee purchasing the Equipment pursuant to Section 14, and (iii) to the
extent Lessee does not do so as in accordance with the requirements of this
Agreement, replacing, modifying, repairing, operating, maintaining or servicing
the Equipment. So long as no Lease Event of Default has occurred and is
continuing hereunder, Lessor shall, except in the case of an emergency, provide
Lessee with at least two (2) business days’ notice before accessing any portion
of the Mountain Pass Facility. Such right of way and right of access shall be
for a period co-terminous with the term of this Agreement plus two (2) years
after the termination of this Agreement, but shall in any event expire upon the
consummation, if any, of the purchase of the Equipment by Lessee pursuant to
Section 14. Lessee hereby represents and warrants that it owns the fee simple
title to the Site, including all portions thereof where any of the Equipment is
or may be located, and any portion thereof across or through which access may be
had to the portions of the Site where any of the Equipment is or may be located,
that Lessee has the full right, power and authority to grant the right of way
and access rights contemplated herein, and that any or all consents thereto, and
that the right of way and access rights granted herein do not violate the rights
of, or require the consent of, any third party. Lessor shall indemnify, defend
and hold harmless Lessee from any and all claims, actions, damages, liabilities
and expenses in connection with bodily injury or property damage to the extent
caused by Lessor or its agents entry on the Mountain Pass Facility and/or
removal of the Equipment, provided that if such removal is related to a Lease
Event of Default Lessor’s obligation to indemnify Lessee shall be limited to
claims that result from Lessor’s or its agent’s negligence as determined
pursuant to a final, non-appealable judgment or order of a court of competent
jurisdiction. Lessor agrees to reimburse Lessee for the costs of repair for any
damage done to the Mountain Pass Facility as a result of such entry and/or
removal promptly following Lessee’s demand therefor or Lessor shall promptly
repair, at Lessor’s cost and expense, any physical damage to the Mountain Pass
Facility actually caused by Lessor or its agents, but Lessor shall not be liable
for any diminution in value of the Mountain Pass Facility caused by the removal
or absence of the Equipment.

28





--------------------------------------------------------------------------------

 

29.    GRANT OF SECURITY INTEREST IN CERTAIN COLLATERAL AS SECURITY FOR LESSEE’S
OBLIGATIONS HEREUNDER.
Without limiting Section 9(c), Lessee hereby grants to Lessor, as security for
the full and timely payment and performance of all obligations and liabilities
of Lessee under this Agreement, a lien on and a security interest in all of
Lessee’s right, title and interest in and to the following properties and
assets, wherever located and whether now owned or existing or acquired or
arising in the future, together with all additions to, all replacements for and
all proceeds and products of such properties and assets: the rights, title and
interest of Lessee in, to or under the proceeds of any insurance claims (or
similar claims pursuant to a warranty or a claim for damages in contract or
tort) with respect to any damage, destruction or other loss of the Equipment or
any part thereof, and the bank accounts in which any such proceeds may be
deposited from time to time (together with all cash and other property on
deposit therein or credited thereto), including the bank account contemplated by
Section 11(c). Lessee hereby authorizes Lessor to file in any jurisdiction any
financing statement, financing statement amendment, continuation statement or
like instrument with respect to any of the collateral described above, and
agrees to take such other and further actions as Lessor may reasonably determine
to be appropriate to create, perfect and establish the priority of the liens and
the security interests granted hereunder.
30.    MISCELLANEOUS; PRINCIPLES OF INTERPRETATION.
(a) The captions of this Agreement are for convenience only and shall not be
read to define or limit the intent of the provision that follows such captions.
(b) This Agreement and the other Sale Leaseback Documents contains the entire
agreement and understanding between Lessor and Lessee relating to the subject
matter hereof.
(c) Any variation or modification hereof and any waiver of any of the provisions
or conditions hereof shall not be valid unless in writing signed by an
authorized representative of the Parties hereto.
(d) Any provision of this Agreement that is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
(e) Lessor’s failure at any time to require strict performance by Lessee or any
of the provisions hereof shall not waive or diminish Lessor’s right thereafter
to demand strict compliance therewith or with any other provision.
(f) Lessor and Lessee agree that this Agreement shall inure to the benefit of
and shall be binding upon each of Lessor and Lessee and their respective
successors and permitted assigns.
(g) Capitalized terms used but not defined herein shall have the meaning set
forth for such terms in the Purchase Agreement.

29





--------------------------------------------------------------------------------

 

(h) (i) Reference to a given agreement, instrument, document, statute,
regulation, rule, proclamation, ordinance or law is a reference to that
agreement, instrument, document, statute, regulation, rule, proclamation,
ordinance or law as modified, amended, supplemented, extended and restated
(including by means of any change order, waiver or other modification) through
the date as of which such reference is made, and, as to any statute, regulation,
rule, proclamation, ordinance law, any successor statute, regulation, rule,
proclamation, ordinance law; (ii) reference to a person or entity includes its
predecessors, successors and permitted assigns; (iii) the singular includes the
plural and the masculine includes the feminine, and vice versa; (iv) “includes”
or “including” means “including, for example and without limitation”; (v)
“business day” means any day which is not a Saturday, Sunday or other day on
which banks are required to close for business in the State of New York or the
State of California or in the Provence of Ontario, Canada; (vi) “shall” and
“will” have the same meaning and (vii) “Dollars” and “$” means United States
dollars or such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts in
the United States of America.
(i) This Agreement may be executed by one or more of the parties hereto on any
number of separate counterparts, by facsimile or electronic mail, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signatures are physically
attached to the same document. A facsimile or “.pdf” signature page shall
constitute an original for purposes hereof.
31. MAXIMUM PARI PASSU SECURED INDEBTEDNESS. Notwithstanding anything to the
contrary in this Agreement, any other Sale Leaseback Document, the Parent
Financing Agreement, any other Credit Document (as defined in the Parent
Financing Document) or any other Financing Agreement (as defined in the Parent
Financing Agreement), the maximum principal amount of Indebtedness (as defined
in the Parent Financing Agreement) under the Parent Financing Agreement, the
Magnequench Financing (as defined in the Parent Financing Agreement) and the
Sale Leaseback (as defined in the Parent Financing Agreement) secured by the
Pari Passu Collateral (as defined in the Parent Financing Agreement) shall not
exceed $300,000,000 in the aggregate at any time or such higher amount permitted
by the Pari Passu Indenture (as defined in the Parent Financing Agreement),
including, without limitation, Section 4.06(b)(1) thereof.
[Signature page follows.]

30





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Equipment Lease
Agreement as of the date first above written.
LESSOR:
OCM MLYCO CTB LTD.

By: Oaktree Capital Management, L.P.
Its: Director





By: /s/ Kenneth Liang            
Name: Kenneth Liang
Title: Managing Director




By: /s/ Nick Basso            
Name: Nick Basso
Title: Vice President

Equipment Lease Agreement



--------------------------------------------------------------------------------

 

LESSEE:
MOLYCORP MINERALS, LLC
By: /s/ Geoffrey R. Bedford    
Name: Geoffrey R. Bedford
Title: President and CEO



Equipment Lease Agreement



--------------------------------------------------------------------------------

 





EXHIBIT A


THE EQUIPMENT




[attached]






--------------------------------------------------------------------------------

 



 
Molycorp
Valuation of Certain Assets of Molycorp
Detail – Mountain Pass site
Valuation Date: August 1, 2014
 
D&P No.
Asset
No.
Asset description
Cap.date
Acquis.val.
Accum.dep.
Book val.
"Cost Center #"
Cost Center Description
Client Category
D&P Category Description
Exhibit Category
Fair Value
517
20419
 
- SRU A800 Brine Evaporation Package
31.03.2014
22,507,762
(375,129)
22,132,632
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
12,189,000
504
20406
 
- SRU A200 Brine Treatment
31.03.2014
20,279,152
(724,255)
19,554,897
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
10,982,000
525
20428
 
- Brine Recovery
30.04.2014
19,532,720
(325,545)
19,207,175
123160
Brine Recovery
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
10,696,000
399
20300
 
- WATER TREATMENT Reverse Osmosis Skids
01.01.2013
18,799,951
(2,169,225)
16,630,726
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
9,455,000
505
20407
 
- SRU A300 Electrolysis/cell/Xformer Electroylzer A
31.03.2014
15,226,083
(253,768)
14,972,315
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
8,246,000
311
20205
 
- CHP Turbines
01.09.2012
14,365,694
(1,316,294)
13,049,400
123161
CHP
HEAT & POWER
Turbines & Generators
Sale Leaseback Assets (Personal P
7,973,000
522
20424
 
- SRU A850 Utilities
31.03.2014
8,029,535
(286,769)
7,742,766
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
4,348,000
513
20415
 
- SRU A500 HCL Synthesis / Storage HCLSynthesis Unit
31.03.2014
7,759,315
(129,322)
7,629,993
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
4,202,000
312
20206
 
- CHP HRSGs
01.09.2012
7,282,692
(667,957)
6,614,735
123161
CHP
HEAT & POWER
Boilers
Sale Leaseback Assets (Personal P
4,137,000
484
20386
 
- CHP Phase 2 Turbine
31.12.2013
6,960,885
(174,022)
6,786,863
123161
CHP
SPARE PARTS
Turbines & Generators
Sale Leaseback Assets (Personal P
3,929,000
283
20177
 
- CRUSHER & MOBILE TRUCK - MP
31.03.2012
6,833,764
(535,564)
6,298,200
123102
Crushing
PLANT & EQUIPMENT
Mining M&E
Personal Property
3,186,000
407
20308
 
- WATER TREATMENT Multiple Equipment
01.01.2013
6,309,764
(1,352,092)
4,957,672
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
3,173,000
511
20413
 
- SRU A400 Caustic Unit Caustic Evap Package PH1
31.03.2014
5,894,623
(98,244)
5,796,379
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
3,192,000
331
20225
 
- MILL Ball Mill
01.12.2012
5,389,336
(945,692)
4,443,643
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
2,703,000
515
20417
 
- SRU A700 Bleach Plant/ Bleach Filtration Scrubber
31.03.2014
5,315,434
(88,591)
5,226,843
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
2,879,000
506
20408
 
- SRU A300 Electrolysis/cell/Xformer Rectifer -A
31.03.2014
5,033,873
(83,898)
4,949,975
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
2,726,000
508
20410
 
- SRU A300 Electrolysis/cell/Xformer Rectifier - B
31.03.2014
5,033,873
(83,898)
4,949,975
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
2,726,000
398
20299
 
- WATER TREATMENT Weak Acid Cation Vessels
01.01.2013
5,022,885
(502,288)
4,520,596
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
2,526,000
486
20388
 
- Mill & Flotation Elictrical & Instrumentation
31.12.2013
4,991,832
(356,559)
4,635,273
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
2,706,000
485
20387
 
- CHP PH 2 Equipment / Pumps / Gen. / Boiler
31.12.2013
4,535,978
(113,399)
4,422,578
123161
CHP
SPARE PARTS
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
2,525,000
397
20298
 
- WATER TREATMENT Multimedia F1lters
01.01.2013
4,476,491
(425,712)
4,050,779
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
2,251,000
510
20412
 
- SRU A300 Electrolysis/cell/Xformer
31.03.2014
3,491,483
(124,696)
3,366,787
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
1,891,000
1490
90002
 
- CHP Phase 2 Turbine
31.12.2013
3,481,572
-
3,481,572
123161
CHP
ASSETS FOR SALE
Turbines & Generators
Sale Leaseback Assets (Personal P
1,965,000
431
20332
 
- SXI Heavies Separation MixerSettler
01.01.2013
3,094,898
(725,870)
2,369,028
123113
SX-I Separation
PLANT & EQUIPMENT
Tank Agitators & Mixers
Personal Property
1,216,000
348
20242
 
- MILL Reagent System Flocculant System
01.12.2012
3,077,437
(573,572)
2,503,864
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
1,544,000
446
20347
 
- SXI SXI MixerSettler
01.01.2013
2,891,981
(644,012)
2,247,969
123113
SX-I Separation
PLANT & EQUIPMENT
Tank Agitators & Mixers
Personal Property
1,136,000
396
20297
 
- WATER TREATMENT Multiflo Clarifer
01.01.2013
2,753,523
(206,514)
2,547,009
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
1,385,000
340
20234
 
- MILL Flotation Cells
01.12.2012
2,501,617
(448,573)
2,053,044
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
1,255,000
499
20401
 
- SRU A100 Raw Brine
31.03.2014
2,322,050
(82,930)
2,239,120
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
1,258,000
519
20421
 
- SRU A850 Utilities Cooling Tower
31.03.2014
2,189,375
(36,490)
2,152,885
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
1,186,000
496
20398
 
- SRU A50 General 480 V MCC 1
31.03.2014
2,096,971
(34,950)
2,062,022
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Accessory Electrical Equipment
Sale Leaseback Assets (Personal P
1,177,000
1491
90003
 
- CHP PH 2 Equipment / Pumps / Gen. / Boiler
31.12.2013
1,591,769
-
1,591,769
123161
CHP
ASSETS FOR SALE
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
886,000
405
20306
 
- WATER TREATMENT Motor Control Center
01.01.2013
1,517,561
(325,192)
1,192,369
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
763,000
402
20303
 
- WATER TREATMENT Chemical Feed Skids
01.01.2013
1,470,468
(315,100)
1,155,368
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
740,000
432
20333
 
- SXI SXH MixerSettler 2
01.01.2013
1,363,324
(303,597)
1,059,727
123113
SX-I Separation
PLANT & EQUIPMENT
Tank Agitators & Mixers
Personal Property
536,000
282
20176
 
- SD-2 CAT FRONT SHOVEL MODEL 6015
31.03.2012
1,345,914
(444,786)
901,127
123102
Crushing
PLANT & EQUIPMENT
Mining Vehicles
Personal Property
627,000
507
20409
 
- SRU A300 Electrolysis/cell/Xformer Buss Bars - A
31.03.2014
1,304,916
(21,749)
1,283,168
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
707,000
284
20178
 
- CRUSHER CONVEYOR
31.03.2012
1,257,031
(243,256)
1,013,775
123102
Crushing
PLANT & EQUIPMENT
Conveyors
Personal Property
535,000
526
20429
 
- Brine Pipe Line fr Area 305 to Evap Pond
30.04.2014
1,231,738
(20,529)
1,211,209
123160
Brine Recovery
PLANT & EQUIPMENT
Piping
Sale Leaseback Assets (Personal P
692,000
494
20396
 
- SRU A50 General Unit Sub Station
31.03.2014
1,174,405
(19,573)
1,154,831
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Accessory Electrical Equipment
Sale Leaseback Assets (Personal P
659,000
317
20211
 
- CHP Diesel Generator
01.09.2012
1,148,548
(105,343)
1,043,205
123161
CHP
HEAT & POWER
Turbines & Generators
Sale Leaseback Assets (Personal P
637,000
509
20411
 
- SRU A300 Electrolysis/cell/Xformer Chlorate Reacto
31.03.2014
1,028,893
(17,148)
1,011,745
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
557,000
338
20232
 
- MILL Tailings Filter Press Conc Filter Press
01.12.2012
1,028,179
(191,876)
836,303
123104
Milling and Flotation
PLANT & EQUIPMENT
Filter Presses
Sale Leaseback Assets (Personal P
303,000
298
20192
 
- CRUSHER ALLOCATION MP
01.07.2012
1,027,457
(79,333)
948,124
123102
Crushing
PLANT & EQUIPMENT
Mining M&E
Personal Property
493,000
403
20304
 
- WATER TREATMENT FRP Tanks
01.01.2013
931,539
(199,616)
731,924
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
504,000
448
20349
 
- SXI FRP Tanks
01.01.2013
848,419
(188,933)
659,485
123113
SX-I Separation
PLANT & EQUIPMENT
Tanks
Personal Property
459,000
447
20348
 
- SXI FRP Tanks
01.01.2013
807,782
(179,884)
627,898
123113
SX-I Separation
PLANT & EQUIPMENT
Tanks
Personal Property
437,000
321
20215
 
- CHP Load Banks
01.09.2012
807,171
(74,032)
733,139
123161
CHP
HEAT & POWER
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
425,000
514
20416
 
- SRU A500 HCL Synthesis / Storage
31.03.2014
801,057
(28,609)
772,447
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
434,000
521
20423
 
- SRU A850 Utilities SRU Waste Collection Tank
31.03.2014
794,816
(13,247)
781,570
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
444,000




--------------------------------------------------------------------------------

 

 
Molycorp
Valuation of Certain Assets of Molycorp
Detail – Mountain Pass site
Valuation Date: August 1, 2014
 
D&P No.
Asset
No.
Asset description
Cap.date
Acquis.val.
Accum.dep.
Book val.
"Cost Center #"
Cost Center Description
Client Category
D&P Category Description
Exhibit Category
Fair Value
297
20191
 
- CRUSHER-MECH & ELECT MP
01.07.2012
706,066
(54,517)
651,549
123102
Crushing
PLANT & EQUIPMENT
Mining M&E
Personal Property
339,000
498
20400
 
- SRU A100 Raw Brine Saturator
31.03.2014
698,750
(11,646)
687,104
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
378,000
502
20404
 
- SRU A200 Brine Treatment Filtered Brine Tank
31.03.2014
692,527
(11,542)
680,985
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
387,000
503
20405
 
- SRU A200 Brine Treatment Polished Brine Tank
31.03.2014
690,904
(11,515)
679,388
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
386,000
520
20422
 
- SRU A850 Utilities Paste Tails Collection Tank
31.03.2014
620,423
(10,340)
610,082
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
346,000
500
20402
 
- SRU A200 Brine Treatment Precip 2 Tank # 1
31.03.2014
614,784
(10,246)
604,537
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
343,000
495
20397
 
- SRU A50 General Switch Gear
31.03.2014
607,233
(10,121)
597,113
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Accessory Electrical Equipment
Sale Leaseback Assets (Personal P
341,000
518
20420
 
- SRU A800 Brine Evaporation
31.03.2014
582,095
(20,789)
561,306
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
315,000
497
20399
 
- SRU A50 General Switch , Rectifiers
31.03.2014
570,010
(20,358)
549,652
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Accessory Electrical Equipment
Sale Leaseback Assets (Personal P
320,000
501
20403
 
- SRU A200 Brine Treatment Precip Tank #2
31.03.2014
557,714
(9,295)
548,419
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
311,000
512
20414
 
- SRU A400 Caustic Unit
31.03.2014
546,531
(19,519)
527,012
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
296,000
434
20335
 
- SXI FRP Tanks
01.01.2013
537,687
(119,737)
417,951
123113
SX-I Separation
PLANT & EQUIPMENT
Tanks
Personal Property
291,000
395
20296
 
- WATER TREATMENT Filter Press
01.01.2013
525,127
(52,513)
472,615
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Filter Presses
Sale Leaseback Assets (Personal P
158,000
406
20307
 
- WATER TREATMENT PLC
01.01.2013
472,478
(101,245)
371,233
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Computers/IT
Sale Leaseback Assets (Personal P
142,000
316
20210
 
- CHP Centrifugal Chillers
01.09.2012
453,971
(41,637)
412,333
123161
CHP
HEAT & POWER
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
239,000
435
20336
 
- SXI FRP Tanks
01.01.2013
442,019
(98,433)
343,586
123113
SX-I Separation
PLANT & EQUIPMENT
Tanks
Personal Property
239,000
351
20246
 
- MILL Other Sump Pump Tank
01.12.2012
430,252
(80,292)
349,959
123104
Milling and Flotation
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
232,000
400
20301
 
- WATER TREATMENT Clean -in-place Skids
01.01.2013
386,180
(82,753)
303,427
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
194,000
339
20233
 
- MILL Concentrate Thickener
01.12.2012
368,347
(68,740)
299,607
123104
Milling and Flotation
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
199,000
401
20302
 
- WATER TREATMENT Sludge Clarifier
01.01.2013
341,033
(25,577)
315,455
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Water Filtration
Sale Leaseback Assets (Personal P
172,000
332
20226
 
- MILL Bridge Crane
01.12.2012
333,859
(62,304)
271,555
123104
Milling and Flotation
PLANT & EQUIPMENT
Warehouse Equipment
Sale Leaseback Assets (Personal P
175,000
334
20228
 
- MILL Crushing Systems
01.12.2012
332,211
(61,996)
270,214
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
167,000
343
20237
 
- MILL Tank Agitator, Flotation
01.12.2012
330,001
(61,584)
268,417
123104
Milling and Flotation
PLANT & EQUIPMENT
Tank Agitators & Mixers
Sale Leaseback Assets (Personal P
132,000
404
20305
 
- WATER TREATMENT Bolted Steel Tanks
01.01.2013
306,884
(65,761)
241,123
123165
Water treatment-fresh water supply
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
166,000
313
20207
 
- CHP Boiler Feedwater Pumps
01.09.2012
234,014
(21,463)
212,551
123161
CHP
HEAT & POWER
Pumps and Compressors
Sale Leaseback Assets (Personal P
118,000
315
20209
 
- CHP Deaerator
01.09.2012
223,256
(20,477)
202,779
123161
CHP
HEAT & POWER
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
117,000
492
20394
 
- Mill Lab Equip
01.01.2014
217,227
(15,516)
201,711
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
116,000
345
20239
 
- MILL Ball Mill & Mill Feed Slurry Pumps
01.12.2012
213,375
(39,819)
173,556
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
110,000
346
20240
 
- MILL Mill Flotation Sump Pumps
01.12.2012
205,495
(38,349)
167,146
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
106,000
342
20236
 
- MILL Froth Pumps
01.12.2012
200,794
(37,472)
163,322
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
104,000
449
20350
 
- SXI Mag Drive Pumps
01.01.2013
199,026
(44,321)
154,705
123113
SX-I Separation
PLANT & EQUIPMENT
Pumps and Compressors
Personal Property
101,000
318
20212
 
- CHP Cooling Towers
01.09.2012
194,201
(17,812)
176,389
123161
CHP
HEAT & POWER
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
102,000
309
20203
 
- CHP Epoxy Coated Treated Water Tank
01.09.2012
156,173
(14,324)
141,849
123161
CHP
HEAT & POWER
Tanks
Sale Leaseback Assets (Personal P
83,000
307
20201
 
- CHP Condensate Storage Tank
01.09.2012
131,751
(12,084)
119,667
123161
CHP
HEAT & POWER
Tanks
Sale Leaseback Assets (Personal P
70,000
341
20235
 
- MILL Flotation Blowers
01.12.2012
120,321
(22,454)
97,867
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
60,000
437
20338
 
- SXI Used Heat Exchanger
01.01.2013
118,476
(26,383)
92,093
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
58,000
308
20202
 
- CHP Aqueous Ammonia Storage Tanks
01.09.2012
116,885
(10,721)
106,164
123161
CHP
HEAT & POWER
Tanks
Sale Leaseback Assets (Personal P
62,000
350
20245
 
- MILL Concentrate Water Screw Feeder
01.12.2012
107,315
(20,027)
87,289
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
54,000
436
20337
 
- SXI Mag Drive Pumps
01.01.2013
95,120
(21,182)
73,938
123113
SX-I Separation
PLANT & EQUIPMENT
Pumps and Compressors
Personal Property
48,000
523
20425
 
- SRU Metrohm Autotitrator
31.03.2014
79,204
(2,829)
76,375
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Laboratory Equipment
Sale Leaseback Assets (Personal P
43,000
352
20247
 
- MILL Air Receivers
01.12.2012
78,892
(14,723)
64,170
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
40,000
516
20418
 
- SRU A700 Bleach Plant/ Bleach Filtration
31.03.2014
78,339
(2,798)
75,541
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
SRU (Chlor-alkali)
Sale Leaseback Assets (Personal P
42,000
333
20227
 
- MILL Ball Mill Cyclone System
01.12.2012
75,761
(14,138)
61,623
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
38,000
336
20230
 
- MILL Ball Mill Sump Pump Tank
01.12.2012
74,358
(13,876)
60,482
123104
Milling and Flotation
PLANT & EQUIPMENT
Tanks
Sale Leaseback Assets (Personal P
40,000
549
20452
 
- Mill Misc Equipments Improvements
01.04.2014
69,493
(2,482)
67,011
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
38,000
1461
60841
 
- Rockwell Automation - CIP
01.02.2013
69,421
(19,669)
49,752
123161
CHP
COMPUTER SOFTWARE
Software
Sale Leaseback Assets (Personal P
28,000
452
20353
 
- SXI Heat Exchangers
01.01.2013
65,548
(14,597)
50,951
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
32,000
543
20446
 
- SRU CA Back-up Air Compressor
01.04.2014
61,994
(1,550)
60,445
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
34,000
349
20243
 
- MILL Reclaim Water Pumps
01.12.2012
58,776
(10,969)
47,808
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
30,000
319
20213
 
- CHP Water Filtration System
01.09.2012
57,890
(5,310)
52,580
123161
CHP
HEAT & POWER
Water Filtration
Sale Leaseback Assets (Personal P
28,000
524
20426
 
- GC Carle 400
31.03.2014
55,037
(1,966)
53,071
123162
Salt Recovery/Chloralkali
PLANT & EQUIPMENT
Laboratory Equipment
Sale Leaseback Assets (Personal P
30,000
344
20238
 
- MILL Concentrate Thickener Underflow Pumps
01.12.2012
54,524
(10,175)
44,349
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
28,000




--------------------------------------------------------------------------------

 

 
Molycorp
Valuation of Certain Assets of Molycorp
Detail – Mountain Pass site
Valuation Date: August 1, 2014
 
D&P No.
Asset
No.
Asset description
Cap.date
Acquis.val.
Accum.dep.
Book val.
"Cost Center #"
Cost Center Description
Client Category
D&P Category Description
Exhibit Category
Fair Value
347
20241
 
- MILL Pumps: Wash Water, Filtrate, Overflow
01.12.2012
52,192
(9,740)
42,452
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
27,000
353
20248
 
- MILL Indoor Gas Unit Heaters
01.12.2012
42,997
(8,024)
34,973
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
22,000
441
20342
 
- SXI Scrubber Blower
01.01.2013
37,801
(8,418)
29,383
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
19,000
337
20231
 
- MILL Ball Mill Disconnect Switch
01.12.2012
36,479
(6,808)
29,672
123104
Milling and Flotation
PLANT & EQUIPMENT
Accessory Electrical Equipment
Sale Leaseback Assets (Personal P
20,000
530
20433
 
- Mobile Pump Skid
01.04.2014
29,538
(1,055)
28,483
123113
SX-I Separation
PLANT & EQUIPMENT
Pumps and Compressors
Personal Property
16,000
330
20224
 
- MILL Switches
01.12.2012
23,231
(4,335)
18,896
123104
Milling and Flotation
PLANT & EQUIPMENT
Accessory Electrical Equipment
Sale Leaseback Assets (Personal P
13,000
451
20352
 
- SXI Sump Pumps
01.01.2013
21,886
(4,874)
17,012
123113
SX-I Separation
PLANT & EQUIPMENT
Pumps and Compressors
Personal Property
11,000
335
20229
 
- MILL Mill Flotation Sump Pumps
01.12.2012
19,739
(3,684)
16,056
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
10,000
444
20345
 
- SXI Charcoal Absorption Columns
01.01.2013
14,875
(3,313)
11,563
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
7,000
314
20208
 
- CHP Boiler Feedwater Pumps Piping
01.09.2012
14,515
(1,331)
13,183
123161
CHP
HEAT & POWER
Piping
Sale Leaseback Assets (Personal P
8,000
450
20351
 
- SXI Heat Exchangers
01.01.2013
13,402
(2,984)
10,418
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
7,000
433
20334
 
- SXI SXH MixerSettler 2
01.01.2013
13,269
(2,955)
10,314
123113
SX-I Separation
PLANT & EQUIPMENT
Tank Agitators & Mixers
Personal Property
5,000
440
20341
 
- SXI One 2 Ton Capacity Electric Chain Hoist
01.01.2013
13,063
(2,909)
10,154
123113
SX-I Separation
PLANT & EQUIPMENT
Warehouse Equipment
Personal Property
7,000
354
20249
 
- MILL Seal Water Pumps
01.12.2012
12,153
(2,268)
9,885
123104
Milling and Flotation
PLANT & EQUIPMENT
Pumps and Compressors
Sale Leaseback Assets (Personal P
6,000
541
20444
 
- SXI Raff Organic Skim
01.04.2014
11,697
(418)
11,279
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
6,000
439
20340
 
- SXI Refurbishing used heat exchangers
01.01.2013
11,171
(2,488)
8,683
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
5,000
443
20344
 
- SXI Sump Pumps
01.01.2013
9,727
(2,166)
7,561
123113
SX-I Separation
PLANT & EQUIPMENT
Pumps and Compressors
Personal Property
5,000
320
20214
 
- CHP Seal Flush Plan
01.09.2012
8,549
(784)
7,765
123161
CHP
HEAT & POWER
CHP Plant misc equipment
Sale Leaseback Assets (Personal P
4,000
438
20339
 
- SXI Static Mixers for SXHSXI
01.01.2013
4,647
(1,035)
3,612
123113
SX-I Separation
PLANT & EQUIPMENT
Tank Agitators & Mixers
Personal Property
2,000
442
20343
 
- SXI Heat Exchangers
01.01.2013
4,123
(918)
3,205
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
2,000
355
20251
 
- MILL Filter Cloth
01.12.2012
2,192
(496)
1,697
123104
Milling and Flotation
PLANT & EQUIPMENT
Mining M&E
Sale Leaseback Assets (Personal P
1,000
445
20346
 
- SXI Toe Plate Angle clips
01.01.2013
1,167
(260)
907
123113
SX-I Separation
PLANT & EQUIPMENT
Mining M&E
Personal Property
1,000
Total
 
 
 
 
264,921,701
-18,318,841
246,602,860
 
 
 
 
 
139,833,000






--------------------------------------------------------------------------------

 

EXHIBIT B


CERTIFICATE OF ACCEPTANCE


Dated ____________, 2014
In compliance with the terms, conditions and provisions of the Equipment Lease
Agreement dated as of September 11, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) between
the undersigned (“Lessee”) and OCM MLYCo CTB Ltd (“Lessor”), Lessee hereby:
(a)
certifies and warrants that all Equipment described in Exhibit A to the
Agreement (the “Equipment”) is delivered, inspected and fully installed, and
operational as of the Acceptance Date as indicated below; and

(b)
accepts all the Equipment for all purposes under the Agreement and all attendant
documents as of the date above (the “Acceptance Date”).



LESSEE:
MOLYCORP MINERALS, LLC
By:     
Name:
Title:



1





--------------------------------------------------------------------------------

 

EXHIBIT C


SCHEDULED RENT SCHEDULE


Scheduled Rent shall be due and payable quarterly in arrears during the Lease
Term on the dates and in the amounts specified in Part A of Schedule 1 attached
to this Exhibit C; provided that unless the 2016 Notes Equity Refinancing (as
defined in the Parent Financing Agreement) has occurred by June 15, 2016,
scheduled Rent shall be due and payable quarterly in arrears during the Lease
Term on the dates and in the amounts specified in Part B of Schedule 1 attached
to this Exhibit C.  




--------------------------------------------------------------------------------

 



Schedule 1
to Exhibit C
to Equipment Lease Agreement
between Molycorp Minerals, LLC and OCM MLYCo CTB Ltd.


Part A. Original scheduled Rent


Payment Date                 Lease Payment            


Year 1 Quarter 1
$2,474,267.25
Year 1 Quarter 2
$2,478,005.84
Year 1 Quarter 3
$2,564,736.05
Year 1 Quarter 4
$2,597,507.67
Year 2 Quarter 1
$2,602,103.50
Year 2 Quarter 2
$2,634,991.20
Year 2 Quarter 3
$2,697,616.48
Year 2 Quarter 4
$2,732,086.02
Year 3 Quarter 1
$2,736,919.97
Year 3 Quarter 2
$2,741,055.42
Year 3 Quarter 3
$2,836,992.36
Year 3 Quarter 4
$2,873,242.82
Year 4 Quarter 1
$2,878,326.52
Year 4 Quarter 2
$2,882,675.64
Year 4 Quarter 3
$2,983,569.29
Year 4 Quarter 4
$3,021,692.67
Year 5 Quarter 1
$3,027,039.02
Year 5 Quarter 2
$3,031,612.85
Year 5 Quarter 3
$3,137,719.30
Year 5 Quarter 4
$183,089,363.99



Part B. Scheduled Rent if 2016 Notes Equity Refinancing (as defined in the
Parent Financing Agreement) has not occurred by June 15, 20161.


Payment Date                 Lease Payment            Interest Accrual    
Year 1 Quarter 1


$2,474,267.25
$4,241,601.00

 

1Note: Consistent with the treatment for Income Tax Purposes of the transactions
arising under the Purchase Agreement and this Agreement collectively as a
financing, Lessee will treat the payments hereunder as payments of interest and
principal and will determine the accruals of interest/OID (for U.S. federal
income tax purposes only) based on the payment schedule in Part B.










--------------------------------------------------------------------------------

 

Year 1 Quarter 2
$2,478,005.84
$4,248,010.01
Year 1 Quarter 3
$2,564,736.05
$4,396,690.36
Year 1 Quarter 4
$2,597,507.67
$4,452,870.30
Year 2 Quarter 1
$2,602,103.50
$4,460,748.86
Year 2 Quarter 2
$2,634,991.20
$4,517,127.77
Year 2 Quarter 3
$2,697,616.48
$4,624,485.40
Year 2 Quarter 4
$9,957,303.49
$4,289,652.64
Year 3 Quarter 1
$4,460,748.86
$4,460,748.86
Year 3 Quarter 2
$4,411,729.65
$4,411,729.65
Year 3 Quarter 3
$4,509,768.08
$4,509,768.08
Year 3 Quarter 4
$4,509,768.08
$4,509,768.08
Year 4 Quarter 1
$4,460,748.86
$4,460,748.86
Year 4 Quarter 2
$4,411,729.65
$4,411,729.65
Year 4 Quarter 3
$4,509,768.08
$4,509,768.08
Year 4 Quarter 4
$4,509,768.08
$4,509,768.08
Year 5 Quarter 1
$4,460,748.86
$4,460,748.86
Year 5 Quarter 2
$4,411,729.65
$4,411,729.65
Year 5 Quarter 3
$4,509,768.08
$4,509,768.08
Year 5 Quarter 4
$151,567,422.95
$4,509,768.08



Above, “Year 1 Quarter 1” means December 11, 2014, and each Payment Date
thereafter is the 11th day of the third month following the immediately
preceding Payment Date, except that (i) if any Payment Date would fall on a day
that is not a business day, Payment Date shall be the next succeeding business
day and (ii) “Year 5 Quarter 4” is the date that is the fifth anniversary of the
Lease Commencement Date.
 










--------------------------------------------------------------------------------

 



EXHIBIT D


STIPULATED LOSS OF VALUE SCHEDULE


[attached]






--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass site
Stipulated Loss Values
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
517
20419
- SRU A800 Brine Evaporation Package
12,189,000
17,749,314
17,971,180
18,200,812
18,433,378
17,355,297
17,574,649
17,799,213
18,026,648
16,793,580
17,003,500
17,220,766
17,440,810
16,009,988
16,210,113
16,417,242
16,627,018
15,553,614
15,748,034
15,949,259
15,682,578
504
20406
- SRU A200 Brine Treatment
10,982,000
15,991,711
16,191,607
16,398,500
16,608,036
15,636,711
15,834,342
16,036,669
16,241,582
15,130,617
15,319,750
15,515,502
15,713,756
14,424,619
14,604,927
14,791,546
14,980,549
14,013,437
14,188,605
14,369,904
14,129,631
525
20428
- Brine Recovery
10,696,000
15,575,245
15,769,935
15,971,440
16,175,520
15,229,490
15,421,974
15,619,033
15,818,609
14,736,576
14,920,784
15,111,438
15,304,529
14,048,965
14,224,577
14,406,335
14,590,416
13,648,491
13,819,097
13,995,674
13,761,658
399
20300
- WATER TREATMENT Reverse Osmosis Skids
9,455,000
13,768,132
13,940,234
14,118,359
14,298,760
13,462,493
13,632,644
13,806,839
13,983,260
13,026,770
13,189,604
13,358,138
13,528,826
12,418,938
12,574,175
12,734,845
12,897,568
12,064,929
12,215,741
12,371,831
12,164,966
505
20407
- SRU A300 Electrolysis/cell/Xformer Electroylzer A
8,246,000
12,007,617
12,157,712
12,313,061
12,470,394
11,741,060
11,889,454
12,041,375
12,195,237
11,361,052
11,503,065
11,650,048
11,798,910
10,830,943
10,966,329
11,106,455
11,248,370
10,522,200
10,653,728
10,789,859
10,609,446
311
20205
- CHP Turbines
7,973,000
11,610,081
11,755,207
11,905,412
12,057,537
11,352,349
11,495,830
11,642,721
11,791,489
10,984,922
11,122,233
11,264,351
11,408,284
10,472,363
10,603,267
10,738,754
10,875,971
10,173,842
10,301,015
10,432,639
10,258,199
522
20424
- SRU A850 Utilities
4,348,000
6,331,448
6,410,591
6,492,504
6,575,464
6,190,896
6,269,142
6,349,248
6,430,377
5,990,523
6,065,405
6,142,907
6,221,400
5,711,004
5,782,391
5,856,278
5,931,108
5,548,209
5,617,561
5,689,341
5,594,212
513
20415
- SRU A500 HCL Synthesis / Storage HCLSynthesis Unit
4,202,000
6,118,846
6,195,332
6,274,494
6,354,668
5,983,014
6,058,633
6,136,048
6,214,454
5,789,369
5,861,736
5,936,636
6,012,493
5,519,236
5,588,227
5,659,632
5,731,949
5,361,907
5,428,931
5,498,301
5,406,366
312
20206
- CHP HRSGs
4,137,000
6,024,195
6,099,497
6,177,435
6,256,369
5,890,464
5,964,913
6,041,131
6,118,323
5,699,815
5,771,062
5,844,804
5,919,487
5,433,860
5,501,783
5,572,084
5,643,283
5,278,965
5,344,952
5,413,248
5,322,736
484
20386
- CHP Phase 2 Turbine
3,929,000
5,721,310
5,792,827
5,866,846
5,941,812
5,594,303
5,665,009
5,737,395
5,810,706
5,413,239
5,480,905
5,550,939
5,621,867
5,160,656
5,225,165
5,291,931
5,359,550
5,013,549
5,076,218
5,141,081
5,055,119
283
20177
- CRUSHER & MOBILE TRUCK - MP
3,186,000
4,639,373
4,697,365
4,757,387
4,818,176
4,536,383
4,593,718
4,652,416
4,711,863
4,389,560
4,444,429
4,501,219
4,558,735
4,184,742
4,237,051
4,291,191
4,346,023
4,065,454
4,116,272
4,168,869
4,099,163
407
20308
- WATER TREATMENT Multiple Equipment
3,173,000
4,620,442
4,678,198
4,737,975
4,798,516
4,517,873
4,574,974
4,633,432
4,692,637
4,371,649
4,426,295
4,482,853
4,540,134
4,167,667
4,219,763
4,273,682
4,328,290
4,048,865
4,099,476
4,151,858
4,082,437
511
20413
- SRU A400 Caustic Unit Caustic Evap Package PH1
3,192,000
4,648,110
4,706,211
4,766,346
4,827,249
4,544,926
4,602,369
4,661,177
4,720,737
4,397,826
4,452,799
4,509,696
4,567,320
4,192,623
4,245,031
4,299,273
4,354,208
4,073,110
4,124,024
4,176,720
4,106,882
331
20225
- MILL Ball Mill
2,703,000
3,936,040
3,985,241
4,036,163
4,087,736
3,848,664
3,897,307
3,947,106
3,997,541
3,724,099
3,770,651
3,818,831
3,867,627
3,550,332
3,594,711
3,640,644
3,687,163
3,449,128
3,492,242
3,536,865
3,477,726
515
20417
- SRU A700 Bleach Plant/ Bleach Filtration Scrubber
2,879,000
4,192,327
4,244,731
4,298,969
4,353,901
4,099,262
4,151,072
4,204,113
4,257,832
3,966,586
4,016,168
4,067,486
4,119,459
3,781,504
3,828,773
3,877,696
3,927,245
3,673,710
3,719,632
3,767,160
3,704,171
506
20408
- SRU A300 Electrolysis/cell/Xformer Rectifer -A
2,726,000
3,969,532
4,019,151
4,070,507
4,122,519
3,881,413
3,930,469
3,980,692
4,031,556
3,755,788
3,802,735
3,851,326
3,900,537
3,580,542
3,625,299
3,671,622
3,718,537
3,478,477
3,521,958
3,566,960
3,507,319
508
20410
- SRU A300 Electrolysis/cell/Xformer Rectifier - B
2,726,000
3,969,532
4,019,151
4,070,507
4,122,519
3,881,413
3,930,469
3,980,692
4,031,556
3,755,788
3,802,735
3,851,326
3,900,537
3,580,542
3,625,299
3,671,622
3,718,537
3,478,477
3,521,958
3,566,960
3,507,319
398
20299
- WATER TREATMENT Weak Acid Cation Vessels
2,526,000
3,678,297
3,724,276
3,771,864
3,820,060
3,596,643
3,642,100
3,688,638
3,735,771
3,480,235
3,523,738
3,568,763
3,614,364
3,317,846
3,359,319
3,402,244
3,445,717
3,223,269
3,263,560
3,305,261
3,249,995
486
20388
- Mill & Flotation Elictrical & Instrumentation
2,706,000
3,940,409
3,989,664
4,040,643
4,092,273
3,852,936
3,901,633
3,951,487
4,001,978
3,728,233
3,774,835
3,823,069
3,871,920
3,554,272
3,598,701
3,644,684
3,691,255
3,452,956
3,496,118
3,540,790
3,481,586
485
20387
- CHP PH 2 Equipment / Pumps / Gen. / Boiler
2,525,000
3,676,841
3,722,802
3,770,371
3,818,548
3,595,219
3,640,659
3,687,178
3,734,292
3,478,857
3,522,343
3,567,351
3,612,933
3,316,533
3,357,990
3,400,897
3,444,353
3,221,993
3,262,268
3,303,953
3,248,709
397
20298
- WATER TREATMENT Multimedia F1lters
2,251,000
3,277,849
3,318,822
3,361,230
3,404,179
3,205,084
3,245,593
3,287,065
3,329,066
3,101,349
3,140,116
3,180,240
3,220,876
2,956,640
2,993,598
3,031,849
3,070,590
2,872,359
2,908,264
2,945,425
2,896,175
510
20412
- SRU A300 Electrolysis/cell/Xformer
1,891,000
2,753,626
2,788,047
2,823,672
2,859,752
2,692,499
2,726,529
2,761,368
2,796,652
2,605,354
2,637,921
2,671,628
2,705,765
2,483,788
2,514,835
2,546,969
2,579,514
2,412,986
2,443,148
2,474,366
2,432,993
1490
90002
- CHP Phase 2 Turbine
1,965,000
2,861,383
2,897,151
2,934,170
2,971,662
2,797,864
2,833,225
2,869,428
2,906,093
2,707,309
2,741,150
2,776,176
2,811,649
2,580,985
2,613,247
2,646,639
2,680,457
2,507,413
2,538,755
2,571,195
2,528,203
431
20332
- SXI Heavies Separation MixerSettler
1,216,000
1,770,708
1,792,842
1,815,751
1,838,952
1,731,401
1,753,284
1,775,687
1,798,376
1,675,362
1,696,304
1,717,979
1,739,931
1,597,190
1,617,155
1,637,818
1,658,746
1,551,661
1,571,057
1,591,131
1,564,527
348
20242
- MILL Reagent System Flocculant System
1,544,000
2,248,334
2,276,438
2,305,526
2,334,985
2,198,423
2,226,209
2,254,655
2,283,464
2,127,269
2,153,860
2,181,382
2,209,255
2,028,011
2,053,361
2,079,598
2,106,171
1,970,201
1,994,829
2,020,318
1,986,537
446
20347
- SXI SXI MixerSettler
1,136,000
1,654,214
1,674,892
1,696,294
1,717,968
1,617,493
1,637,936
1,658,865
1,680,062
1,565,141
1,584,706
1,604,955
1,625,462
1,492,111
1,510,763
1,530,067
1,549,618
1,449,578
1,467,698
1,486,452
1,461,597
396
20297
- WATER TREATMENT Multiflo Clarifer
1,385,000
2,016,802
2,042,012
2,068,104
2,094,530
1,972,031
1,996,955
2,022,472
2,048,315
1,908,205
1,932,057
1,956,745
1,981,748
1,819,168
1,841,907
1,865,443
1,889,279
1,767,311
1,789,403
1,812,267
1,781,965
340
20234
- MILL Flotation Cells
1,255,000
1,827,499
1,850,343
1,873,986
1,897,932
1,786,931
1,809,515
1,832,637
1,856,054
1,729,095
1,750,709
1,773,079
1,795,735
1,648,415
1,669,021
1,690,347
1,711,946
1,601,426
1,621,444
1,642,163
1,614,705
499
20401
- SRU A100 Raw Brine
1,258,000
1,831,868
1,854,766
1,878,466
1,902,469
1,791,202
1,813,841
1,837,018
1,860,491
1,733,229
1,754,894
1,777,318
1,800,028
1,652,356
1,673,010
1,694,388
1,716,038
1,605,254
1,625,320
1,646,088
1,618,565
519
20421
- SRU A850 Utilities Cooling Tower
1,186,000
1,727,023
1,748,611
1,770,954
1,793,583
1,688,685
1,710,028
1,731,879
1,754,008
1,634,030
1,654,455
1,675,595
1,697,006
1,557,785
1,577,258
1,597,411
1,617,823
1,513,380
1,532,297
1,551,876
1,525,928
496
20398
- SRU A50 General 480 V MCC 1
1,177,000
1,713,918
1,735,342
1,757,515
1,779,973
1,675,870
1,697,052
1,718,736
1,740,698
1,621,630
1,641,900
1,662,880
1,684,128
1,545,964
1,565,289
1,585,289
1,605,546
1,501,895
1,520,669
1,540,100
1,514,349
1491
90003
- CHP PH 2 Equipment / Pumps / Gen. / Boiler
886,000
1,290,171
1,306,298
1,322,990
1,339,894
1,261,530
1,277,475
1,293,798
1,310,330
1,220,700
1,235,959
1,251,752
1,267,746
1,163,742
1,178,289
1,193,345
1,208,593
1,130,569
1,144,701
1,159,328
1,139,943




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass site
Stipulated Loss Values
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
405
20306
- WATER TREATMENT Motor Control Center
763,000
1,111,061
1,124,950
1,139,324
1,153,882
1,086,397
1,100,128
1,114,185
1,128,422
1,051,235
1,064,375
1,077,976
1,091,750
1,002,184
1,014,711
1,027,677
1,040,808
973,616
985,786
998,383
981,689
402
20303
- WATER TREATMENT Chemical Feed Skids
740,000
1,077,569
1,091,039
1,104,980
1,119,099
1,053,648
1,066,965
1,080,599
1,094,406
1,019,546
1,032,291
1,045,481
1,058,840
971,974
984,124
996,699
1,009,434
944,267
956,071
968,287
952,097
432
20333
- SXI SXH MixerSettler 2
536,000
780,510
790,266
800,364
810,591
763,183
772,829
782,704
792,705
738,482
747,713
757,267
766,943
704,024
712,825
721,933
731,158
683,956
692,505
701,354
689,627
282
20176
- SD-2 CAT FRONT SHOVEL MODEL 6015
627,000
913,022
924,434
936,247
948,210
892,753
904,037
915,588
927,288
863,859
874,657
885,833
897,152
823,551
833,845
844,500
855,291
800,075
810,076
820,427
806,709
507
20409
- SRU A300 Electrolysis/cell/Xformer Buss Bars - A
707,000
1,029,516
1,042,384
1,055,704
1,069,193
1,006,661
1,019,384
1,032,410
1,045,602
974,080
986,256
998,858
1,011,621
928,629
940,237
952,251
964,419
902,158
913,435
925,107
909,638
284
20178
- CRUSHER CONVEYOR
535,000
779,053
788,792
798,871
809,078
761,759
771,387
781,244
791,226
737,104
746,318
755,854
765,513
702,711
711,495
720,586
729,794
682,680
691,213
700,045
688,340
526
20429
- Brine Pipe Line fr Area 305 to Evap Pond
692,000
1,007,673
1,020,269
1,033,306
1,046,509
985,304
997,757
1,010,506
1,023,418
953,414
965,331
977,666
990,158
908,927
920,289
932,048
943,957
883,018
894,055
905,479
890,339
494
20396
- SRU A50 General Unit Sub Station
659,000
959,619
971,614
984,029
996,603
938,317
950,176
962,317
974,613
907,947
919,297
931,043
942,940
865,582
876,402
887,600
898,942
840,908
851,420
862,299
847,881
317
20211
- CHP Diesel Generator
637,000
927,583
939,178
951,179
963,333
906,992
918,455
930,191
942,077
877,636
888,607
899,961
911,461
836,686
847,144
857,969
868,932
812,836
822,996
833,512
819,575
509
20411
- SRU A300 Electrolysis/cell/Xformer Chlorate Reacto
557,000
811,089
821,228
831,721
842,349
793,084
803,108
813,370
823,763
767,415
777,008
786,936
796,992
731,607
740,753
750,218
759,804
710,753
719,637
728,832
716,646
338
20232
- MILL Tailings Filter Press Conc Filter Press
303,000
441,221
446,736
452,444
458,226
431,426
436,879
442,461
448,115
417,463
422,681
428,082
433,552
397,984
402,959
408,108
413,322
386,639
391,472
396,474
389,845
298
20192
- CRUSHER ALLOCATION MP
493,000
717,894
726,868
736,156
745,562
701,958
710,830
719,912
729,111
679,238
687,729
696,516
705,416
647,545
655,639
664,017
672,501
629,086
636,950
645,089
634,302
403
20304
- WATER TREATMENT FRP Tanks
504,000
733,912
743,086
752,581
762,197
717,620
726,690
735,975
745,379
694,394
703,074
712,057
721,156
661,993
670,268
678,833
687,507
643,123
651,162
659,482
648,455
448
20349
- SXI FRP Tanks
459,000
668,384
676,739
685,386
694,144
653,547
661,807
670,263
678,828
632,394
640,299
648,481
656,767
602,887
610,423
618,222
626,122
585,701
593,022
600,600
590,557
447
20348
- SXI FRP Tanks
437,000
636,348
644,303
652,535
660,873
622,222
630,086
638,137
646,291
602,083
609,609
617,399
625,288
573,990
581,165
588,591
596,112
557,628
564,598
571,813
562,252
321
20215
- CHP Load Banks
425,000
618,874
626,610
634,617
642,726
605,136
612,784
620,614
628,544
585,550
592,870
600,445
608,117
558,228
565,206
572,428
579,743
542,316
549,095
556,111
546,812
514
20416
- SRU A500 HCL Synthesis / Storage
434,000
631,980
639,880
648,056
656,337
617,951
625,761
633,757
641,855
597,950
605,424
613,160
620,995
570,050
577,175
584,550
592,019
553,800
560,723
567,887
558,392
521
20423
- SRU A850 Utilities SRU Waste Collection Tank
444,000
646,542
654,623
662,988
671,459
632,189
640,179
648,359
656,644
611,728
619,374
627,289
635,304
583,184
590,474
598,019
605,660
566,560
573,642
580,972
571,258
297
20191
- CRUSHER-MECH & ELECT MP
339,000
493,643
499,814
506,200
512,668
482,685
488,785
495,031
501,356
467,062
472,901
478,943
485,063
445,269
450,835
456,596
462,430
432,577
437,984
443,580
436,163
498
20400
- SRU A100 Raw Brine Saturator
378,000
550,434
557,314
564,436
571,648
538,215
545,017
551,982
559,035
520,795
527,305
534,043
540,867
496,495
502,701
509,124
515,630
482,342
488,371
494,612
486,341
502
20404
- SRU A200 Brine Treatment Filtered Brine Tank
387,000
563,540
570,584
577,875
585,259
551,030
557,994
565,124
572,345
533,195
539,860
546,758
553,745
508,316
514,670
521,246
527,907
493,826
499,999
506,388
497,921
503
20405
- SRU A200 Brine Treatment Polished Brine Tank
386,000
562,083
569,109
576,381
583,746
549,606
556,552
563,664
570,866
531,817
538,465
545,345
552,314
507,003
513,340
519,900
526,543
492,550
498,707
505,079
496,634
520
20422
- SRU A850 Utilities Paste Tails Collection Tank
346,000
503,836
510,134
516,653
523,254
492,652
498,878
505,253
511,709
476,707
482,666
488,833
495,079
454,464
460,144
466,024
471,979
441,509
447,028
452,740
445,170
500
20402
- SRU A200 Brine Treatment Precip 2 Tank # 1
343,000
499,468
505,711
512,173
518,718
488,380
494,553
500,872
507,272
472,573
478,481
484,595
490,787
450,523
456,155
461,983
467,886
437,681
443,152
448,814
441,310
495
20397
- SRU A50 General Switch Gear
341,000
496,556
502,763
509,187
515,693
485,533
491,669
497,952
504,314
469,818
475,691
481,769
487,925
447,896
453,495
459,289
465,158
435,129
440,568
446,197
438,736
518
20420
- SRU A800 Brine Evaporation
315,000
458,695
464,429
470,363
476,373
448,512
454,181
459,985
465,862
433,996
439,421
445,036
450,722
413,746
418,918
424,270
429,692
401,952
406,976
412,176
405,284
497
20399
SRU A50 General Switch , Rectifiers
320,000
465,976
471,801
477,829
483,935
455,632
461,390
467,286
473,257
440,885
446,396
452,100
457,877
420,313
425,567
431,005
436,512
408,332
413,436
418,719
411,718
501
20403
SRU A200 Brine Treatment Precip Tank #2
311,000
452,870
458,531
464,390
470,324
442,817
448,414
454,144
459,946
428,485
433,841
439,385
444,999
408,492
413,598
418,883
424,235
396,847
401,808
406,942
400,138
512
20414
SRU A400 Caustic Unit
296,000
431,028
436,416
441,992
447,640
421,459
426,786
432,239
437,763
407,818
412,916
418,192
423,536
388,790
393,649
398,679
403,774
377,707
382,428
387,315
380,839
434
20335
SXI FRP Tanks
291,000
423,747
429,044
434,526
440,078
414,340
419,577
424,938
430,368
400,930
405,941
411,128
416,382
382,222
387,000
391,945
396,953
371,327
375,968
380,772
374,406
395
20296
WATER TREATMENT Filter Press
158,000
230,076
232,952
235,928
238,943
224,968
227,812
230,722
233,671
217,687
220,408
223,224
226,077
207,530
210,124
212,809
215,528
201,614
204,134
206,742
203,286
406
20307
WATER TREATMENT PLC
142,000
206,777
209,362
212,037
214,746
202,187
204,742
207,358
210,008
195,643
198,088
200,619
203,183
186,514
188,845
191,258
193,702
181,197
183,462
185,806
182,700




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass site
Stipulated Loss Values
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
316
20210
CHP Centrifugal Chillers
239,000
348,026
352,376
356,879
361,439
340,300
344,601
349,004
353,464
329,286
333,402
337,662
341,977
313,921
317,845
321,907
326,020
304,973
308,785
312,731
307,502
435
20336
SXI FRP Tanks
239,000
348,026
352,376
356,879
361,439
340,300
344,601
349,004
353,464
329,286
333,402
337,662
341,977
313,921
317,845
321,907
326,020
304,973
308,785
312,731
307,502
351
20246
MILL Other Sump Pump Tank
232,000
337,833
342,055
346,426
350,853
330,333
334,508
338,782
343,111
319,642
323,637
327,772
331,961
304,727
308,536
312,478
316,471
296,041
299,741
303,571
298,495
400
20301
WATER TREATMENT Clean -in-place Skids
194,000
282,498
286,029
289,684
293,385
276,227
279,718
283,292
286,912
267,286
270,628
274,086
277,588
254,815
258,000
261,297
264,635
247,551
250,646
253,848
249,604
339
20233
MILL Concentrate Thickener
199,000
289,779
293,401
297,150
300,947
283,346
286,927
290,593
294,307
274,175
277,602
281,150
284,742
261,382
264,649
268,031
271,456
253,931
257,105
260,391
256,037
401
20302
WATER TREATMENT Sludge Clarifier
172,000
250,462
253,593
256,833
260,115
244,902
247,997
251,166
254,376
236,976
239,938
243,004
246,109
225,918
228,742
231,665
234,625
219,478
222,222
225,061
221,298
332
20226
MILL Bridge Crane
175,000
254,831
258,016
261,313
264,652
249,174
252,323
255,547
258,812
241,109
244,123
247,242
250,401
229,859
232,732
235,706
238,718
223,306
226,098
228,987
225,158
334
20228
MILL Crushing Systems
167,000
243,181
246,221
249,367
252,553
237,783
240,788
243,865
246,981
230,087
232,963
235,940
238,954
219,351
222,093
224,931
227,805
213,098
215,762
218,519
214,865
343
20237
MILL Tank Agitator, Flotation
132,000
192,215
194,618
197,105
199,623
187,948
190,324
192,755
195,218
181,865
184,138
186,491
188,874
173,379
175,546
177,789
180,061
168,437
170,542
172,721
169,833
404
20305
WATER TREATMENT Bolted Steel Tanks
166,000
241,725
244,747
247,874
251,041
236,359
239,346
242,405
245,502
228,709
231,568
234,527
237,524
218,037
220,763
223,584
226,441
211,822
214,470
217,210
213,578
313
20207
CHP Boiler Feedwater Pumps
118,000
171,829
173,976
176,200
178,451
168,014
170,138
172,312
174,513
162,576
164,608
166,712
168,842
154,990
156,928
158,933
160,964
150,572
152,455
154,403
151,821
315
20209
CHP Deaerator
117,000
170,372
172,502
174,706
176,939
166,590
168,696
170,851
173,035
161,199
163,214
165,299
167,411
153,677
155,598
157,586
159,600
149,296
151,163
153,094
150,534
492
20394
Mill Lab Equip
116,000
168,916
171,028
173,213
175,426
165,166
167,254
169,391
171,556
159,821
161,819
163,886
165,980
152,363
154,268
156,239
158,236
148,020
149,871
151,786
149,248
345
20239
MILL Ball Mill & Mill Feed Slurry Pumps
110,000
160,179
162,181
164,254
166,353
156,623
158,603
160,630
162,682
151,554
153,449
155,409
157,395
144,483
146,289
148,158
150,051
140,364
142,119
143,935
141,528
346
20240
MILL Mill Flotation Sump Pumps
106,000
154,355
156,284
158,281
160,303
150,928
152,836
154,788
156,766
146,043
147,869
149,758
151,672
139,229
140,969
142,770
144,595
135,260
136,951
138,701
136,381
342
20236
MILL Froth Pumps
104,000
151,442
153,335
155,294
157,279
148,080
149,952
151,868
153,808
143,288
145,079
146,932
148,810
136,602
138,309
140,077
141,866
132,708
134,367
136,084
133,808
449
20350
SXI Mag Drive Pumps
101,000
147,074
148,912
150,815
152,742
143,809
145,626
147,487
149,372
139,154
140,894
142,694
144,517
132,661
134,320
136,036
137,774
128,880
130,491
132,158
129,948
318
20212
CHP Cooling Towers
102,000
148,530
150,386
152,308
154,254
145,233
147,068
148,947
150,851
140,532
142,289
144,107
145,948
133,975
135,649
137,383
139,138
130,156
131,783
133,467
131,235
309
20203
CHP Epoxy Coated Treated Water Tank
83,000
120,863
122,373
123,937
125,521
118,179
119,673
121,202
122,751
114,355
115,784
117,263
118,762
109,019
110,381
111,792
113,220
105,911
107,235
108,605
106,789
307
20201
CHP Condensate Storage Tank
70,000
101,932
103,206
104,525
105,861
99,669
100,929
102,219
103,525
96,444
97,649
98,897
100,161
91,943
93,093
94,282
95,487
89,323
90,439
91,595
90,063
341
20235
MILL Flotation Blowers
60,000
87,370
88,463
89,593
90,738
85,431
86,511
87,616
88,736
82,666
83,699
84,769
85,852
78,809
79,794
80,813
81,846
76,562
77,519
78,510
77,197
437
20338
SXI Used Heat Exchanger
58,000
84,458
85,514
86,607
87,713
82,583
83,627
84,696
85,778
79,910
80,909
81,943
82,990
76,182
77,134
78,120
79,118
74,010
74,935
75,893
74,624
308
20202
CHP Aqueous Ammonia Storage Tanks
62,000
90,283
91,411
92,579
93,762
88,279
89,394
90,537
91,694
85,421
86,489
87,594
88,714
81,436
82,454
83,507
84,574
79,114
80,103
81,127
79,770
350
20245
MILL Concentrate Water Screw Feeder
54,000
78,633
79,616
80,634
81,664
76,888
77,860
78,855
79,862
74,399
75,329
76,292
77,267
70,928
71,814
72,732
73,661
68,906
69,767
70,659
69,477
436
20337
SXI Mag Drive Pumps
48,000
69,896
70,770
71,674
72,590
68,345
69,209
70,093
70,989
66,133
66,959
67,815
68,682
63,047
63,835
64,651
65,477
61,250
62,015
62,808
61,758
523
20425
SRU Metrohm Autotitrator
43,000
62,616
63,398
64,208
65,029
61,226
61,999
62,792
63,594
59,244
59,984
60,751
61,527
56,480
57,186
57,916
58,656
54,870
55,555
56,265
55,325
352
20247
MILL Air Receivers
40,000
58,247
58,975
59,729
60,492
56,954
57,674
58,411
59,157
55,111
55,799
56,512
57,235
52,539
53,196
53,876
54,564
51,041
51,679
52,340
51,465
516
20418
SRU A700 Bleach Plant/ Bleach Filtration
42,000
61,159
61,924
62,715
63,516
59,802
60,557
61,331
62,115
57,866
58,589
59,338
60,096
55,166
55,856
56,569
57,292
53,594
54,263
54,957
54,038
333
20227
MILL Ball Mill Cyclone System
38,000
55,335
56,026
56,742
57,467
54,106
54,790
55,490
56,199
52,355
53,010
53,687
54,373
49,912
50,536
51,182
51,836
48,489
49,096
49,723
48,891
336
20230
MILL Ball Mill Sump Pump Tank
40,000
58,247
58,975
59,729
60,492
56,954
57,674
58,411
59,157
55,111
55,799
56,512
57,235
52,539
53,196
53,876
54,564
51,041
51,679
52,340
51,465
549
20452
Mill Misc Equipments Improvements
38,000
55,335
56,026
56,742
57,467
54,106
54,790
55,490
56,199
52,355
53,010
53,687
54,373
49,912
50,536
51,182
51,836
48,489
49,096
49,723
48,891
1461
60841
Rockwell Automation - CIP
28,000
40,773
41,283
41,810
42,344
39,868
40,372
40,888
41,410
38,577
39,060
39,559
40,064
36,777
37,237
37,713
38,195
35,729
36,176
36,638
36,025
452
20353
SXI Heat Exchangers
32,000
46,598
47,180
47,783
48,393
45,563
46,139
46,729
47,326
44,088
44,640
45,210
45,788
42,031
42,557
43,100
43,651
40,833
41,344
41,872
41,172
543
20446
SRU CA Back-up Air Compressor
34,000
49,510
50,129
50,769
51,418
48,411
49,023
49,649
50,284
46,844
47,430
48,036
48,649
44,658
45,216
45,794
46,379
43,385
43,928
44,489
43,745
349
20243
MILL Reclaim Water Pumps
30,000
43,685
44,231
44,796
45,369
42,715
43,255
43,808
44,368
41,333
41,850
42,384
42,926
39,404
39,897
40,407
40,923
38,281
38,760
39,255
38,599
319
20213
CHP Water Filtration System
28,000
40,773
41,283
41,810
42,344
39,868
40,372
40,888
41,410
38,577
39,060
39,559
40,064
36,777
37,237
37,713
38,195
35,729
36,176
36,638
36,025
524
20426
GC Carle 400
30,000
43,685
44,231
44,796
45,369
42,715
43,255
43,808
44,368
41,333
41,850
42,384
42,926
39,404
39,897
40,407
40,923
38,281
38,760
39,255
38,599
344
20238
MILL Concentrate Thickener Underflow Pumps
28,000
40,773
41,283
41,810
42,344
39,868
40,372
40,888
41,410
38,577
39,060
39,559
40,064
36,777
37,237
37,713
38,195
35,729
36,176
36,638
36,025
347
20241
MILL Pumps: Wash Water, Filtrate, Overflow
27,000
39,317
39,808
40,317
40,832
38,444
38,930
39,427
39,931
37,200
37,665
38,146
38,633
35,464
35,907
36,366
36,831
34,453
34,884
35,329
34,739




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass site
Stipulated Loss Values
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
353
20248
MILL Indoor Gas Unit Heaters
22,000
32,036
32,436
32,851
33,271
31,325
31,721
32,126
32,536
30,311
30,690
31,082
31,479
28,897
29,258
29,632
30,010
28,073
28,424
28,787
28,306
441
20342
SXI Scrubber Blower
19,000
27,667
28,013
28,371
28,734
27,053
27,395
27,745
28,100
26,178
26,505
26,843
27,186
24,956
25,268
25,591
25,918
24,245
24,548
24,861
24,446
337
20231
MILL Ball Mill Disconnect Switch
20,000
29,123
29,488
29,864
30,246
28,477
28,837
29,205
29,579
27,555
27,900
28,256
28,617
26,270
26,598
26,938
27,282
25,521
25,840
26,170
25,732
530
20433
Mobile Pump Skid
16,000
23,299
23,590
23,891
24,197
22,782
23,070
23,364
23,663
22,044
22,320
22,605
22,894
21,016
21,278
21,550
21,826
20,417
20,672
20,936
20,586
330
20224
MILL Switches
13,000
18,930
19,167
19,412
19,660
18,510
18,744
18,983
19,226
17,911
18,135
18,367
18,601
17,075
17,289
17,510
17,733
16,588
16,796
17,010
16,726
451
20352
SXI Sump Pumps
11,000
16,018
16,218
16,425
16,635
15,662
15,860
16,063
16,268
15,155
15,345
15,541
15,740
14,448
14,629
14,816
15,005
14,036
14,212
14,393
14,153
335
20229
MILL Mill Flotation Sump Pumps
10,000
14,562
14,744
14,932
15,123
14,238
14,418
14,603
14,789
13,778
13,950
14,128
14,309
13,135
13,299
13,469
13,641
12,760
12,920
13,085
12,866
444
20345
SXI Charcoal Absorption Columns
7,000
10,193
10,321
10,453
10,586
9,967
10,093
10,222
10,352
9,644
9,765
9,890
10,016
9,194
9,309
9,428
9,549
8,932
9,044
9,159
9,006
314
20208
CHP Boiler Feedwater Pumps Piping
8,000
11,649
11,795
11,946
12,098
11,391
11,535
11,682
11,831
11,022
11,160
11,302
11,447
10,508
10,639
10,775
10,913
10,208
10,336
10,468
10,293
450
20351
SXI Heat Exchangers
7,000
10,193
10,321
10,453
10,586
9,967
10,093
10,222
10,352
9,644
9,765
9,890
10,016
9,194
9,309
9,428
9,549
8,932
9,044
9,159
9,006
433
20334
SXI SXH MixerSettler 2
5,000
7,281
7,372
7,466
7,561
7,119
7,209
7,301
7,395
6,889
6,975
7,064
7,154
6,567
6,649
6,734
6,821
6,380
6,460
6,542
6,433
440
20341
SXI One 2 Ton Capacity Electric Chain Hoist
7,000
10,193
10,321
10,453
10,586
9,967
10,093
10,222
10,352
9,644
9,765
9,890
10,016
9,194
9,309
9,428
9,549
8,932
9,044
9,159
9,006
354
20249
MILL Seal Water Pumps
6,000
8,737
8,846
8,959
9,074
8,543
8,651
8,762
8,874
8,267
8,370
8,477
8,585
7,881
7,979
8,081
8,185
7,656
7,752
7,851
7,720
541
20444
- SXI Raff Organic Skim
6,000
8,737
8,846
8,959
9,074
8,543
8,651
8,762
8,874
8,267
8,370
8,477
8,585
7,881
7,979
8,081
8,185
7,656
7,752
7,851
7,720
439
20340
- SXI Refurbishing used heat exchangers
5,000
7,281
7,372
7,466
7,561
7,119
7,209
7,301
7,395
6,889
6,975
7,064
7,154
6,567
6,649
6,734
6,821
6,380
6,460
6,542
6,433
443
20344
- SXI Sump Pumps
5,000
7,281
7,372
7,466
7,561
7,119
7,209
7,301
7,395
6,889
6,975
7,064
7,154
6,567
6,649
6,734
6,821
6,380
6,460
6,542
6,433
320
20214
- CHP Seal Flush Plan
4,000
5,825
5,898
5,973
6,049
5,695
5,767
5,841
5,916
5,511
5,580
5,651
5,723
5,254
5,320
5,388
5,456
5,104
5,168
5,234
5,146
438
20339
- SXI Static Mixers for SXHSXI
2,000
2,912
2,949
2,986
3,025
2,848
2,884
2,921
2,958
2,756
2,790
2,826
2,862
2,627
2,660
2,694
2,728
2,552
2,584
2,617
2,573
442
20343
- SXI Heat Exchangers
2,000
2,912
2,949
2,986
3,025
2,848
2,884
2,921
2,958
2,756
2,790
2,826
2,862
2,627
2,660
2,694
2,728
2,552
2,584
2,617
2,573
355
20251
- MILL Filter Cloth
1,000
1,456
1,474
1,493
1,512
1,424
1,442
1,460
1,479
1,378
1,395
1,413
1,431
1,313
1,330
1,347
1,364
1,276
1,292
1,308
1,287
445
20346
- SXI Toe Plate Angle clips
1,000
1,456
1,474
1,493
1,512
1,424
1,442
1,460
1,479
1,378
1,395
1,413
1,431
1,313
1,330
1,347
1,364
1,276
1,292
1,308
1,287
 
 
 
139,833,000
203,621,280
206,166,546
208,800,896
211,468,908
199,101,093
201,617,510
204,193,734
206,802,876
192,657,038
195,065,251
197,557,752
200,082,101
183,667,619
185,963,465
188,339,664
190,746,227
178,432,070
180,662,471
182,970,936
179,911,552





Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass Site
Stipulated Loss Values – Adjusted Rent Schedule
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
517


20419
- SRU A800 Brine Evaporation Package
12,189,000
17,749,314
17,971,180
18,200,812
18,433,378
17,355,297
17,574,649
17,799,213
17,138,683
15,767,076
15,767,076
15,767,076
15,767,076
14,292,918
14,292,918
14,292,918
14,292,918
13,203,323
13,203,323
13,203,323
12,818,761
504
20406
- SRU A200 Brine Treatment
10,982,000
15,991,711
16,191,607
16,398,500
16,608,036
15,636,711
15,834,342
16,036,669
15,441,547
14,205,761
14,205,761
14,205,761
14,205,761
12,877,580
12,877,580
12,877,580
12,877,580
11,895,881
11,895,881
11,895,881
11,549,399
525
20428
- Brine Recovery
10,696,000
15,575,245
15,769,935
15,971,440
16,175,520
15,229,490
15,421,974
15,619,033
15,039,409
13,835,806
13,835,806
13,835,806
13,835,806
12,542,214
12,542,214
12,542,214
12,542,214
11,586,082
11,586,082
11,586,082
11,248,623
399
20300
- WATER TREATMENT Reverse Osmosis Skids
9,455,000
13,768,132
13,940,234
14,118,359
14,298,760
13,462,493
13,632,644
13,806,839
13,294,466
12,230,511
12,230,511
12,230,511
12,230,511
11,087,008
11,087,008
11,087,008
11,087,008
10,241,810
10,241,810
10,241,810
9,943,505
505
20407
- SRU A300 Electrolysis/cell/Xformer Electroylzer A
8,246,000
12,007,617
12,157,712
12,313,061
12,470,394
11,741,060
11,889,454
12,041,375
11,594,518
10,666,610
10,666,610
10,666,610
10,666,610
9,669,325
9,669,325
9,669,325
9,669,325
8,932,202
8,932,202
8,932,202
8,672,040
311
20205
- CHP Turbines
7,973,000
11,610,081
11,755,207
11,905,412
12,057,537
11,352,349
11,495,830
11,642,721
11,210,659
10,313,471
10,313,471
10,313,471
10,313,471
9,349,203
9,349,203
9,349,203
9,349,203
8,636,484
8,636,484
8,636,484
8,384,935
522
20424
- SRU A850 Utilities
4,348,000
6,331,448
6,410,591
6,492,504
6,575,464
6,190,896
6,269,142
6,349,248
6,113,627
5,624,353
5,624,353
5,624,353
5,624,353
5,098,499
5,098,499
5,098,499
5,098,499
4,709,824
4,709,824
4,709,824
4,572,645
513
20415
- SRU A500 HCL Synthesis / Storage HCLSynthesis Unit
4,202,000
6,118,846
6,195,332
6,274,494
6,354,668
5,983,014
6,058,633
6,136,048
5,908,339
5,435,495
5,435,495
5,435,495
5,435,495
4,927,299
4,927,299
4,927,299
4,927,299
4,551,675
4,551,675
4,551,675
4,419,102
312
20206
- CHP HRSGs
4,137,000
6,024,195
6,099,497
6,177,435
6,256,369
5,890,464
5,964,913
6,041,131
5,816,944
5,351,415
5,351,415
5,351,415
5,351,415
4,851,079
4,851,079
4,851,079
4,851,079
4,481,266
4,481,266
4,481,266
4,350,744
484
20386
- CHP Phase 2 Turbine
3,929,000
5,721,310
5,792,827
5,866,846
5,941,812
5,594,303
5,665,009
5,737,395
5,524,480
5,082,356
5,082,356
5,082,356
5,082,356
4,607,177
4,607,177
4,607,177
4,607,177
4,255,957
4,255,957
4,255,957
4,131,997
283
20177
- CRUSHER & MOBILE TRUCK - MP
3,186,000
4,639,373
4,697,365
4,757,387
4,818,176
4,536,383
4,593,718
4,652,416
4,479,764
4,121,249
4,121,249
4,121,249
4,121,249
3,735,929
3,735,929
3,735,929
3,735,929
3,451,127
3,451,127
3,451,127
3,350,609




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass Site
Stipulated Loss Values – Adjusted Rent Schedule
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
407
20308
- WATER TREATMENT Multiple Equipment
3,173,000
4,620,442
4,678,198
4,737,975
4,798,516
4,517,873
4,574,974
4,633,432
4,461,485
4,104,433
4,104,433
4,104,433
4,104,433
3,720,685
3,720,685
3,720,685
3,720,685
3,437,045
3,437,045
3,437,045
3,336,937
511
20413
- SRU A400 Caustic Unit Caustic Evap Package PH1
3,192,000
4,648,110
4,706,211
4,766,346
4,827,249
4,544,926
4,602,369
4,661,177
4,488,201
4,129,010
4,129,010
4,129,010
4,129,010
3,742,965
3,742,965
3,742,965
3,742,965
3,457,626
3,457,626
3,457,626
3,356,919
331
20225
- MILL Ball Mill
2,703,000
3,936,040
3,985,241
4,036,163
4,087,736
3,848,664
3,897,307
3,947,106
3,800,628
3,496,464
3,496,464
3,496,464
3,496,464
3,169,559
3,169,559
3,169,559
3,169,559
2,927,934
2,927,934
2,927,934
2,842,654
515
20417
- SRU A700 Bleach Plant/ Bleach Filtration Scrubber
2,879,000
4,192,327
4,244,731
4,298,969
4,353,901
4,099,262
4,151,072
4,204,113
4,048,098
3,724,129
3,724,129
3,724,129
3,724,129
3,375,938
3,375,938
3,375,938
3,375,938
3,118,580
3,118,580
3,118,580
3,027,747
506
20408
- SRU A300 Electrolysis/cell/Xformer Rectifer -A
2,726,000
3,969,532
4,019,151
4,070,507
4,122,519
3,881,413
3,930,469
3,980,692
3,832,968
3,526,216
3,526,216
3,526,216
3,526,216
3,196,529
3,196,529
3,196,529
3,196,529
2,952,848
2,952,848
2,952,848
2,866,842
508
20410
- SRU A300 Electrolysis/cell/Xformer Rectifier - B
2,726,000
3,969,532
4,019,151
4,070,507
4,122,519
3,881,413
3,930,469
3,980,692
3,832,968
3,526,216
3,526,216
3,526,216
3,526,216
3,196,529
3,196,529
3,196,529
3,196,529
2,952,848
2,952,848
2,952,848
2,866,842
398
20299
- WATER TREATMENT Weak Acid Cation Vessels
2,526,000
3,678,297
3,724,276
3,771,864
3,820,060
3,596,643
3,642,100
3,688,638
3,551,753
3,267,506
3,267,506
3,267,506
3,267,506
2,962,008
2,962,008
2,962,008
2,962,008
2,736,204
2,736,204
2,736,204
2,656,509
486
20388
- Mill & Flotation Elictrical & Instrumentation
2,706,000
3,940,409
3,989,664
4,040,643
4,092,273
3,852,936
3,901,633
3,951,487
3,804,847
3,500,345
3,500,345
3,500,345
3,500,345
3,173,077
3,173,077
3,173,077
3,173,077
2,931,183
2,931,183
2,931,183
2,845,809
485
20387
- CHP PH 2 Equipment / Pumps / Gen. / Boiler
2,525,000
3,676,841
3,722,802
3,770,371
3,818,548
3,595,219
3,640,659
3,687,178
3,550,347
3,266,213
3,266,213
3,266,213
3,266,213
2,960,835
2,960,835
2,960,835
2,960,835
2,735,121
2,735,121
2,735,121
2,655,457
397
20298
- WATER TREATMENT Multimedia F1lters
2,251,000
3,277,849
3,318,822
3,361,230
3,404,179
3,205,084
3,245,593
3,287,065
3,165,081
2,911,780
2,911,780
2,911,780
2,911,780
2,639,540
2,639,540
2,639,540
2,639,540
2,438,320
2,438,320
2,438,320
2,367,301
510
20412
- SRU A300 Electrolysis/cell/Xformer
1,891,000
2,753,626
2,788,047
2,823,672
2,859,752
2,692,499
2,726,529
2,761,368
2,658,893
2,446,102
2,446,102
2,446,102
2,446,102
2,217,402
2,217,402
2,217,402
2,217,402
2,048,362
2,048,362
2,048,362
1,988,701
1490
90002
- CHP Phase 2 Turbine
1,965,000
2,861,383
2,897,151
2,934,170
2,971,662
2,797,864
2,833,225
2,869,428
2,762,943
2,541,825
2,541,825
2,541,825
2,541,825
2,304,175
2,304,175
2,304,175
2,304,175
2,128,520
2,128,520
2,128,520
2,066,524
431
20332
- SXI Heavies Separation MixerSettler
1,216,000
1,770,708
1,792,842
1,815,751
1,838,952
1,731,401
1,753,284
1,775,687
1,709,791
1,572,956
1,572,956
1,572,956
1,572,956
1,425,891
1,425,891
1,425,891
1,425,891
1,317,191
1,317,191
1,317,191
1,278,826
348
20242
- MILL Reagent System Flocculant System
1,544,000
2,248,334
2,276,438
2,305,526
2,334,985
2,198,423
2,226,209
2,254,655
2,170,984
1,997,241
1,997,241
1,997,241
1,997,241
1,810,507
1,810,507
1,810,507
1,810,507
1,672,486
1,672,486
1,672,486
1,623,773
446
20347
- SXI SXI MixerSettler
1,136,000
1,654,214
1,674,892
1,696,294
1,717,968
1,617,493
1,637,936
1,658,865
1,597,304
1,469,472
1,469,472
1,469,472
1,469,472
1,332,083
1,332,083
1,332,083
1,332,083
1,230,534
1,230,534
1,230,534
1,194,693
396
20297
- WATER TREATMENT Multiflo Clarifer
1,385,000
2,016,802
2,042,012
2,068,104
2,094,530
1,972,031
1,996,955
2,022,472
1,947,418
1,791,566
1,791,566
1,791,566
1,791,566
1,624,062
1,624,062
1,624,062
1,624,062
1,500,255
1,500,255
1,500,255
1,456,558
340
20234
- MILL Flotation Cells
1,255,000
1,827,499
1,850,343
1,873,986
1,897,932
1,786,931
1,809,515
1,832,637
1,764,628
1,623,405
1,623,405
1,623,405
1,623,405
1,471,623
1,471,623
1,471,623
1,471,623
1,359,436
1,359,436
1,359,436
1,319,841
499
20401
- SRU A100 Raw Brine
1,258,000
1,831,868
1,854,766
1,878,466
1,902,469
1,791,202
1,813,841
1,837,018
1,768,846
1,627,285
1,627,285
1,627,285
1,627,285
1,475,141
1,475,141
1,475,141
1,475,141
1,362,686
1,362,686
1,362,686
1,322,996
519
20421
- SRU A850 Utilities Cooling Tower
1,186,000
1,727,023
1,748,611
1,770,954
1,793,583
1,688,685
1,710,028
1,731,879
1,667,608
1,534,150
1,534,150
1,534,150
1,534,150
1,390,713
1,390,713
1,390,713
1,390,713
1,284,695
1,284,695
1,284,695
1,247,276
496
20398
- SRU A50 General 480 V MCC 1
1,177,000
1,713,918
1,735,342
1,757,515
1,779,973
1,675,870
1,697,052
1,718,736
1,654,954
1,522,508
1,522,508
1,522,508
1,522,508
1,380,160
1,380,160
1,380,160
1,380,160
1,274,946
1,274,946
1,274,946
1,237,811
1491
90003
- CHP PH 2 Equipment / Pumps / Gen. / Boiler
886,000
1,290,171
1,306,298
1,322,990
1,339,894
1,261,530
1,277,475
1,293,798
1,245,785
1,146,085
1,146,085
1,146,085
1,146,085
1,038,931
1,038,931
1,038,931
1,038,931
959,730
959,730
959,730
931,776
405
20306
- WATER TREATMENT Motor Control Center
763,000
1,111,061
1,124,950
1,139,324
1,153,882
1,086,397
1,100,128
1,114,185
1,072,837
986,978
986,978
986,978
986,978
894,700
894,700
894,700
894,700
826,494
826,494
826,494
802,421
402
20303
- WATER TREATMENT Chemical Feed Skids
740,000
1,077,569
1,091,039
1,104,980
1,119,099
1,053,648
1,066,965
1,080,599
1,040,498
957,227
957,227
957,227
957,227
867,730
867,730
867,730
867,730
801,580
801,580
801,580
778,233
432
20333
- SXI SXH MixerSettler 2
536,000
780,510
790,266
800,364
810,591
763,183
772,829
782,704
753,658
693,343
693,343
693,343
693,343
628,518
628,518
628,518
628,518
580,604
580,604
580,604
563,693
282
20176
- SD-2 CAT FRONT SHOVEL MODEL 6015
627,000
913,022
924,434
936,247
948,210
892,753
904,037
915,588
881,611
811,056
811,056
811,056
811,056
735,225
735,225
735,225
735,225
679,177
679,177
679,177
659,395
507
20409
- SRU A300 Electrolysis/cell/Xformer Buss Bars - A
707,000
1,029,516
1,042,384
1,055,704
1,069,193
1,006,661
1,019,384
1,032,410
994,097
914,540
914,540
914,540
914,540
829,034
829,034
829,034
829,034
765,834
765,834
765,834
743,528
284
20178
- CRUSHER CONVEYOR
535,000
779,053
788,792
798,871
809,078
761,759
771,387
781,244
752,252
692,049
692,049
692,049
692,049
627,345
627,345
627,345
627,345
579,521
579,521
579,521
562,641
526
20429
- Brine Pipe Line fr Area 305 to Evap Pond
692,000
1,007,673
1,020,269
1,033,306
1,046,509
985,304
997,757
1,010,506
973,006
895,136
895,136
895,136
895,136
811,445
811,445
811,445
811,445
749,586
749,586
749,586
727,753
494
20396
- SRU A50 General Unit Sub Station
659,000
959,619
971,614
984,029
996,603
938,317
950,176
962,317
926,605
852,449
852,449
852,449
852,449
772,749
772,749
772,749
772,749
713,840
713,840
713,840
693,048
317
20211
- CHP Diesel Generator
637,000
927,583
939,178
951,179
963,333
906,992
918,455
930,191
895,672
823,991
823,991
823,991
823,991
746,951
746,951
746,951
746,951
690,009
690,009
690,009
669,911




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass Site
Stipulated Loss Values – Adjusted Rent Schedule
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
509
20411
- SRU A300 Electrolysis/cell/Xformer Chlorate Reacto
557,000
811,089
821,228
831,721
842,349
793,084
803,108
813,370
783,185
720,507
720,507
720,507
720,507
653,143
653,143
653,143
653,143
603,351
603,351
603,351
585,778
338
20232
- MILL Tailings Filter Press Conc Filter Press
303,000
441,221
446,736
452,444
458,226
431,426
436,879
442,461
426,042
391,946
391,946
391,946
391,946
355,300
355,300
355,300
355,300
328,215
328,215
328,215
318,655
298
20192
- CRUSHER ALLOCATION MP
493,000
717,894
726,868
736,156
745,562
701,958
710,830
719,912
693,196
637,720
637,720
637,720
637,720
578,096
578,096
578,096
578,096
534,026
534,026
534,026
518,471
403
20304
- WATER TREATMENT FRP Tanks
504,000
733,912
743,086
752,581
762,197
717,620
726,690
735,975
708,663
651,949
651,949
651,949
651,949
590,994
590,994
590,994
590,994
545,941
545,941
545,941
530,040
448
20349
- SXI FRP Tanks
459,000
668,384
676,739
685,386
694,144
653,547
661,807
670,263
645,390
593,739
593,739
593,739
593,739
538,227
538,227
538,227
538,227
497,196
497,196
497,196
482,715
447
20348
- SXI FRP Tanks
437,000
636,348
644,303
652,535
660,873
622,222
630,086
638,137
614,456
565,281
565,281
565,281
565,281
512,430
512,430
512,430
512,430
473,366
473,366
473,366
459,578
321
20215
- CHP Load Banks
425,000
618,874
626,610
634,617
642,726
605,136
612,784
620,614
597,583
549,759
549,759
549,759
549,759
498,358
498,358
498,358
498,358
460,367
460,367
460,367
446,958
514
20416
- SRU A500 HCL Synthesis / Storage
434,000
631,980
639,880
648,056
656,337
617,951
625,761
633,757
610,238
561,401
561,401
561,401
561,401
508,912
508,912
508,912
508,912
470,116
470,116
470,116
456,423
521
20423
- SRU A850 Utilities SRU Waste Collection Tank
444,000
646,542
654,623
662,988
671,459
632,189
640,179
648,359
624,299
574,336
574,336
574,336
574,336
520,638
520,638
520,638
520,638
480,948
480,948
480,948
466,940
297
20191
- CRUSHER-MECH & ELECT MP
339,000
493,643
499,814
506,200
512,668
482,685
488,785
495,031
476,660
438,513
438,513
438,513
438,513
397,514
397,514
397,514
397,514
367,210
367,210
367,210
356,515
498
20400
- SRU A100 Raw Brine Saturator
378,000
550,434
557,314
564,436
571,648
538,215
545,017
551,982
531,497
488,962
488,962
488,962
488,962
443,246
443,246
443,246
443,246
409,456
409,456
409,456
397,530
502
20404
- SRU A200 Brine Treatment Filtered Brine Tank
387,000
563,540
570,584
577,875
585,259
551,030
557,994
565,124
544,152
500,604
500,604
500,604
500,604
453,799
453,799
453,799
453,799
419,205
419,205
419,205
406,995
503
20405
- SRU A200 Brine Treatment Polished Brine Tank
386,000
562,083
569,109
576,381
583,746
549,606
556,552
563,664
542,746
499,310
499,310
499,310
499,310
452,627
452,627
452,627
452,627
418,121
418,121
418,121
405,943
520
20422
- SRU A850 Utilities Paste Tails Collection Tank
346,000
503,836
510,134
516,653
523,254
492,652
498,878
505,253
486,503
447,568
447,568
447,568
447,568
405,722
405,722
405,722
405,722
374,793
374,793
374,793
363,877
500
20402
- SRU A200 Brine Treatment Precip 2 Tank # 1
343,000
499,468
505,711
512,173
518,718
488,380
494,553
500,872
482,285
443,687
443,687
443,687
443,687
402,205
402,205
402,205
402,205
371,543
371,543
371,543
360,722
495
20397
- SRU A50 General Switch Gear
341,000
496,556
502,763
509,187
515,693
485,533
491,669
497,952
479,473
441,100
441,100
441,100
441,100
399,859
399,859
399,859
399,859
369,377
369,377
369,377
358,618
518
20420
- SRU A800 Brine Evaporation
315,000
458,695
464,429
470,363
476,373
448,512
454,181
459,985
442,915
407,468
407,468
407,468
407,468
369,371
369,371
369,371
369,371
341,213
341,213
341,213
331,275
497
20399
SRU A50 General Switch , Rectifiers
320,000
465,976
471,801
477,829
483,935
455,632
461,390
467,286
449,945
413,936
413,936
413,936
413,936
375,235
375,235
375,235
375,235
346,629
346,629
346,629
336,533
501
20403
SRU A200 Brine Treatment Precip Tank #2
311,000
452,870
458,531
464,390
470,324
442,817
448,414
454,144
437,290
402,294
402,294
402,294
402,294
364,681
364,681
364,681
364,681
336,880
336,880
336,880
327,068
512
20414
SRU A400 Caustic Unit
296,000
431,028
436,416
441,992
447,640
421,459
426,786
432,239
416,199
382,891
382,891
382,891
382,891
347,092
347,092
347,092
347,092
320,632
320,632
320,632
311,293
434
20335
SXI FRP Tanks
291,000
423,747
429,044
434,526
440,078
414,340
419,577
424,938
409,169
376,423
376,423
376,423
376,423
341,229
341,229
341,229
341,229
315,216
315,216
315,216
306,035
395
20296
WATER TREATMENT Filter Press
158,000
230,076
232,952
235,928
238,943
224,968
227,812
230,722
222,160
204,381
204,381
204,381
204,381
185,272
185,272
185,272
185,272
171,148
171,148
171,148
166,163
406
20307
WATER TREATMENT PLC
142,000
206,777
209,362
212,037
214,746
202,187
204,742
207,358
199,663
183,684
183,684
183,684
183,684
166,510
166,510
166,510
166,510
153,817
153,817
153,817
149,337
316
20210
CHP Centrifugal Chillers
239,000
348,026
352,376
356,879
361,439
340,300
344,601
349,004
336,053
309,158
309,158
309,158
309,158
280,253
280,253
280,253
280,253
258,889
258,889
258,889
251,348
435
20336
SXI FRP Tanks
239,000
348,026
352,376
356,879
361,439
340,300
344,601
349,004
336,053
309,158
309,158
309,158
309,158
280,253
280,253
280,253
280,253
258,889
258,889
258,889
251,348
351
20246
MILL Other Sump Pump Tank
232,000
337,833
342,055
346,426
350,853
330,333
334,508
338,782
326,210
300,103
300,103
300,103
300,103
272,045
272,045
272,045
272,045
251,306
251,306
251,306
243,987
400
20301
WATER TREATMENT Clean -in-place Skids
194,000
282,498
286,029
289,684
293,385
276,227
279,718
283,292
272,779
250,949
250,949
250,949
250,949
227,486
227,486
227,486
227,486
210,144
210,144
210,144
204,023
339
20233
MILL Concentrate Thickener
199,000
289,779
293,401
297,150
300,947
283,346
286,927
290,593
279,809
257,416
257,416
257,416
257,416
233,349
233,349
233,349
233,349
215,560
215,560
215,560
209,282
401
20302
WATER TREATMENT Sludge Clarifier
172,000
250,462
253,593
256,833
260,115
244,902
247,997
251,166
241,845
222,491
222,491
222,491
222,491
201,689
201,689
201,689
201,689
186,313
186,313
186,313
180,887
332
20226
MILL Bridge Crane
175,000
254,831
258,016
261,313
264,652
249,174
252,323
255,547
246,064
226,371
226,371
226,371
226,371
205,206
205,206
205,206
205,206
189,563
189,563
189,563
184,042
334
20228
MILL Crushing Systems
167,000
243,181
246,221
249,367
252,553
237,783
240,788
243,865
234,815
216,023
216,023
216,023
216,023
195,826
195,826
195,826
195,826
180,897
180,897
180,897
175,628
343
20237
MILL Tank Agitator, Flotation
132,000
192,215
194,618
197,105
199,623
187,948
190,324
192,755
185,602
170,749
170,749
170,749
170,749
154,784
154,784
154,784
154,784
142,985
142,985
142,985
138,820
404
20305
WATER TREATMENT Bolted Steel Tanks
166,000
241,725
244,747
247,874
251,041
236,359
239,346
242,405
233,409
214,729
214,729
214,729
214,729
194,653
194,653
194,653
194,653
179,814
179,814
179,814
174,577
313
20207
CHP Boiler Feedwater Pumps
118,000
171,829
173,976
176,200
178,451
168,014
170,138
172,312
165,917
152,639
152,639
152,639
152,639
138,368
138,368
138,368
138,368
127,820
127,820
127,820
124,097
315
20209
CHP Deaerator
117,000
170,372
172,502
174,706
176,939
166,590
168,696
170,851
164,511
151,345
151,345
151,345
151,345
137,195
137,195
137,195
137,195
126,736
126,736
126,736
123,045




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass Site
Stipulated Loss Values – Adjusted Rent Schedule
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
492
20394
Mill Lab Equip
116,000
168,916
171,028
173,213
175,426
165,166
167,254
169,391
163,105
150,052
150,052
150,052
150,052
136,023
136,023
136,023
136,023
125,653
125,653
125,653
121,993
345
20239
MILL Ball Mill & Mill Feed Slurry Pumps
110,000
160,179
162,181
164,254
166,353
156,623
158,603
160,630
154,669
142,290
142,290
142,290
142,290
128,987
128,987
128,987
128,987
119,154
119,154
119,154
115,683
346
20240
MILL Mill Flotation Sump Pumps
106,000
154,355
156,284
158,281
160,303
150,928
152,836
154,788
149,044
137,116
137,116
137,116
137,116
124,296
124,296
124,296
124,296
114,821
114,821
114,821
111,477
342
20236
MILL Froth Pumps
104,000
151,442
153,335
155,294
157,279
148,080
149,952
151,868
146,232
134,529
134,529
134,529
134,529
121,951
121,951
121,951
121,951
112,654
112,654
112,654
109,373
449
20350
SXI Mag Drive Pumps
101,000
147,074
148,912
150,815
152,742
143,809
145,626
147,487
142,014
130,649
130,649
130,649
130,649
118,433
118,433
118,433
118,433
109,405
109,405
109,405
106,218
318
20212
CHP Cooling Towers
102,000
148,530
150,386
152,308
154,254
145,233
147,068
148,947
143,420
131,942
131,942
131,942
131,942
119,606
119,606
119,606
119,606
110,488
110,488
110,488
107,270
309
20203
CHP Epoxy Coated Treated Water Tank
83,000
120,863
122,373
123,937
125,521
118,179
119,673
121,202
116,704
107,365
107,365
107,365
107,365
97,326
97,326
97,326
97,326
89,907
89,907
89,907
87,288
307
20201
CHP Condensate Storage Tank
70,000
101,932
103,206
104,525
105,861
99,669
100,929
102,219
98,425
90,548
90,548
90,548
90,548
82,083
82,083
82,083
82,083
75,825
75,825
75,825
73,617
341
20235
MILL Flotation Blowers
60,000
87,370
88,463
89,593
90,738
85,431
86,511
87,616
84,365
77,613
77,613
77,613
77,613
70,356
70,356
70,356
70,356
64,993
64,993
64,993
63,100
437
20338
SXI Used Heat Exchanger
58,000
84,458
85,514
86,607
87,713
82,583
83,627
84,696
81,553
75,026
75,026
75,026
75,026
68,011
68,011
68,011
68,011
62,827
62,827
62,827
60,997
308
20202
CHP Aqueous Ammonia Storage Tanks
62,000
90,283
91,411
92,579
93,762
88,279
89,394
90,537
87,177
80,200
80,200
80,200
80,200
72,702
72,702
72,702
72,702
67,159
67,159
67,159
65,203
350
20245
MILL Concentrate Water Screw Feeder
54,000
78,633
79,616
80,634
81,664
76,888
77,860
78,855
75,928
69,852
69,852
69,852
69,852
63,321
63,321
63,321
63,321
58,494
58,494
58,494
56,790
436
20337
SXI Mag Drive Pumps
48,000
69,896
70,770
71,674
72,590
68,345
69,209
70,093
67,492
62,090
62,090
62,090
62,090
56,285
56,285
56,285
56,285
51,994
51,994
51,994
50,480
523
20425
SRU Metrohm Autotitrator
43,000
62,616
63,398
64,208
65,029
61,226
61,999
62,792
60,461
55,623
55,623
55,623
55,623
50,422
50,422
50,422
50,422
46,578
46,578
46,578
45,222
352
20247
MILL Air Receivers
40,000
58,247
58,975
59,729
60,492
56,954
57,674
58,411
56,243
51,742
51,742
51,742
51,742
46,904
46,904
46,904
46,904
43,329
43,329
43,329
42,067
516
20418
SRU A700 Bleach Plant/ Bleach Filtration
42,000
61,159
61,924
62,715
63,516
59,802
60,557
61,331
59,055
54,329
54,329
54,329
54,329
49,250
49,250
49,250
49,250
45,495
45,495
45,495
44,170
333
20227
MILL Ball Mill Cyclone System
38,000
55,335
56,026
56,742
57,467
54,106
54,790
55,490
53,431
49,155
49,155
49,155
49,155
44,559
44,559
44,559
44,559
41,162
41,162
41,162
39,963
336
20230
MILL Ball Mill Sump Pump Tank
40,000
58,247
58,975
59,729
60,492
56,954
57,674
58,411
56,243
51,742
51,742
51,742
51,742
46,904
46,904
46,904
46,904
43,329
43,329
43,329
42,067
549
20452
Mill Misc Equipments Improvements
38,000
55,335
56,026
56,742
57,467
54,106
54,790
55,490
53,431
49,155
49,155
49,155
49,155
44,559
44,559
44,559
44,559
41,162
41,162
41,162
39,963
1461
60841
Rockwell Automation - CIP
28,000
40,773
41,283
41,810
42,344
39,868
40,372
40,888
39,370
36,219
36,219
36,219
36,219
32,833
32,833
32,833
32,833
30,330
30,330
30,330
29,447
452
20353
SXI Heat Exchangers
32,000
46,598
47,180
47,783
48,393
45,563
46,139
46,729
44,994
41,394
41,394
41,394
41,394
37,523
37,523
37,523
37,523
34,663
34,663
34,663
33,653
543
20446
SRU CA Back-up Air Compressor
34,000
49,510
50,129
50,769
51,418
48,411
49,023
49,649
47,807
43,981
43,981
43,981
43,981
39,869
39,869
39,869
39,869
36,829
36,829
36,829
35,757
349
20243
MILL Reclaim Water Pumps
30,000
43,685
44,231
44,796
45,369
42,715
43,255
43,808
42,182
38,806
38,806
38,806
38,806
35,178
35,178
35,178
35,178
32,496
32,496
32,496
31,550
319
20213
CHP Water Filtration System
28,000
40,773
41,283
41,810
42,344
39,868
40,372
40,888
39,370
36,219
36,219
36,219
36,219
32,833
32,833
32,833
32,833
30,330
30,330
30,330
29,447
524
20426
GC Carle 400
30,000
43,685
44,231
44,796
45,369
42,715
43,255
43,808
42,182
38,806
38,806
38,806
38,806
35,178
35,178
35,178
35,178
32,496
32,496
32,496
31,550
344
20238
MILL Concentrate Thickener Underflow Pumps
28,000
40,773
41,283
41,810
42,344
39,868
40,372
40,888
39,370
36,219
36,219
36,219
36,219
32,833
32,833
32,833
32,833
30,330
30,330
30,330
29,447
347
20241
MILL Pumps: Wash Water, Filtrate, Overflow
27,000
39,317
39,808
40,317
40,832
38,444
38,930
39,427
37,964
34,926
34,926
34,926
34,926
31,660
31,660
31,660
31,660
29,247
29,247
29,247
28,395
353
20248
MILL Indoor Gas Unit Heaters
22,000
32,036
32,436
32,851
33,271
31,325
31,721
32,126
30,934
28,458
28,458
28,458
28,458
25,797
25,797
25,797
25,797
23,831
23,831
23,831
23,137
441
20342
SXI Scrubber Blower
19,000
27,667
28,013
28,371
28,734
27,053
27,395
27,745
26,715
24,577
24,577
24,577
24,577
22,280
22,280
22,280
22,280
20,581
20,581
20,581
19,982
337
20231
MILL Ball Mill Disconnect Switch
20,000
29,123
29,488
29,864
30,246
28,477
28,837
29,205
28,122
25,871
25,871
25,871
25,871
23,452
23,452
23,452
23,452
21,664
21,664
21,664
21,033
530
20433
Mobile Pump Skid
16,000
23,299
23,590
23,891
24,197
22,782
23,070
23,364
22,497
20,697
20,697
20,697
20,697
18,762
18,762
18,762
18,762
17,331
17,331
17,331
16,827
330
20224
MILL Switches
13,000
18,930
19,167
19,412
19,660
18,510
18,744
18,983
18,279
16,816
16,816
16,816
16,816
15,244
15,244
15,244
15,244
14,082
14,082
14,082
13,672
451
20352
SXI Sump Pumps
11,000
16,018
16,218
16,425
16,635
15,662
15,860
16,063
15,467
14,229
14,229
14,229
14,229
12,899
12,899
12,899
12,899
11,915
11,915
11,915
11,568
335
20229
MILL Mill Flotation Sump Pumps
10,000
14,562
14,744
14,932
15,123
14,238
14,418
14,603
14,061
12,935
12,935
12,935
12,935
11,726
11,726
11,726
11,726
10,832
10,832
10,832
10,517
444
20345
SXI Charcoal Absorption Columns
7,000
10,193
10,321
10,453
10,586
9,967
10,093
10,222
9,843
9,055
9,055
9,055
9,055
8,208
8,208
8,208
8,208
7,583
7,583
7,583
7,362
314
20208
CHP Boiler Feedwater Pumps Piping
8,000
11,649
11,795
11,946
12,098
11,391
11,535
11,682
11,249
10,348
10,348
10,348
10,348
9,381
9,381
9,381
9,381
8,666
8,666
8,666
8,413
450
20351
SXI Heat Exchangers
7,000
10,193
10,321
10,453
10,586
9,967
10,093
10,222
9,843
9,055
9,055
9,055
9,055
8,208
8,208
8,208
8,208
7,583
7,583
7,583
7,362
433
20334
SXI SXH MixerSettler 2
5,000
7,281
7,372
7,466
7,561
7,119
7,209
7,301
7,030
6,468
6,468
6,468
6,468
5,863
5,863
5,863
5,863
5,416
5,416
5,416
5,258
440
20341
SXI One 2 Ton Capacity Electric Chain Hoist
7,000
10,193
10,321
10,453
10,586
9,967
10,093
10,222
9,843
9,055
9,055
9,055
9,055
8,208
8,208
8,208
8,208
7,583
7,583
7,583
7,362
354
20249
MILL Seal Water Pumps
6,000
8,737
8,846
8,959
9,074
8,543
8,651
8,762
8,436
7,761
7,761
7,761
7,761
7,036
7,036
7,036
7,036
6,499
6,499
6,499
6,310




--------------------------------------------------------------------------------

 

Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valuation of Certain Assets of Molycorp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Detail – Mountain Pass Site
Stipulated Loss Values – Adjusted Rent Schedule
Valuation Date: August 1, 2014
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D&P No.
Asset
Asset description
Fair Value
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
541
20444
- SXI Raff Organic Skim
6,000
8,737
8,846
8,959
9,074
8,543
8,651
8,762
8,436
7,761
7,761
7,761
7,761
7,036
7,036
7,036
7,036
6,499
6,499
6,499
6,310
439
20340
- SXI Refurbishing used heat exchangers
5,000
7,281
7,372
7,466
7,561
7,119
7,209
7,301
7,030
6,468
6,468
6,468
6,468
5,863
5,863
5,863
5,863
5,416
5,416
5,416
5,258
443
20344
- SXI Sump Pumps
5,000
7,281
7,372
7,466
7,561
7,119
7,209
7,301
7,030
6,468
6,468
6,468
6,468
5,863
5,863
5,863
5,863
5,416
5,416
5,416
5,258
320
20214
- CHP Seal Flush Plan
4,000
5,825
5,898
5,973
6,049
5,695
5,767
5,841
5,624
5,174
5,174
5,174
5,174
4,690
4,690
4,690
4,690
4,333
4,333
4,333
4,207
438
20339
- SXI Static Mixers for SXHSXI
2,000
2,912
2,949
2,986
3,025
2,848
2,884
2,921
2,812
2,587
2,587
2,587
2,587
2,345
2,345
2,345
2,345
2,166
2,166
2,166
2,103
442
20343
- SXI Heat Exchangers
2,000
2,912
2,949
2,986
3,025
2,848
2,884
2,921
2,812
2,587
2,587
2,587
2,587
2,345
2,345
2,345
2,345
2,166
2,166
2,166
2,103
355
20251
- MILL Filter Cloth
1,000
1,456
1,474
1,493
1,512
1,424
1,442
1,460
1,406
1,294
1,294
1,294
1,294
1,173
1,173
1,173
1,173
1,083
1,083
1,083
1,052
445
20346
- SXI Toe Plate Angle clips
1,000
1,456
1,474
1,493
1,512
1,424
1,442
1,460
1,406
1,294
1,294
1,294
1,294
1,173
1,173
1,173
1,173
1,083
1,083
1,083
1,052
 
 
 
139,833,000
203,621,280
206,166,546
208,800,896
211,468,908
199,101,093
201,617,510
204,193,734
196,616,085
180,880,915
180,880,915
180,880,915
180,880,915
163,969,285
163,969,285
163,969,285
163,969,285
151,469,385
151,469,385
151,469,385
147,057,655





EXHIBIT E


LIST OF PROJECT DOCUMENTS


Extended Service Agreement, dated as of May 22, 2012, by and between Lessee and
Solar Turbines Incorporated, a Delaware corporation.


Operations & Maintenance Agreement, dated as of October 18, 2012, between Lessee
and Veolia Water Americas-Industrial Business Group, a division of Veolia Water
North America Operating Services, LLC, a Delaware limited liability company, as
amended by Amendment #1 to Operations & Maintenance Agreement, dated as of May
28, 2013 and as further amended by Amendment #2 to Operations & Maintenance
Agreement, dated as of June 7, 2013.





--------------------------------------------------------------------------------

 





EXHIBIT F


LIST OF WARRANTIES




None, other than the warranties provided under the Project Documents






--------------------------------------------------------------------------------

 

EXHIBIT G


GUARANTORS
Guarantors:


Molycorp Luxembourg Holdings S.a.r.l.
MCP Exchangeco Inc.
MCP Callco ULC
MCP Canada Limited Partnership
Molycorp Minerals Canada ULC
MCP Canada Holdings ULC
Molycorp Rare Metals Holdings, Inc.
Molycorp Rare Metals (Utah), Inc.
Magnequench, Inc.
Magnequench Neo Powders Pte. Ltd.
Magnequench International, Inc.
Molycorp Chemicals & Oxides, Inc.
Molycorp Korea Inc.
Neo International Corp.
Neo Performance Materials (Singapore) Pte. Ltd.
Molycorp Chemicals & Oxides (Europe) Ltd
Molycorp Japan, Inc.
NMT Holdings GmbH
Magnequench Limited
Molycorp Silmet AS





--------------------------------------------------------------------------------

 

PP IV Mountain Pass II, Inc.
PP IV Mountain Pass, Inc.
RCF IV Speedwagon Inc.
Molycorp Minerals, LLC
Molycorp Metals & Alloys, Inc.



Pledgees only:


Molycorp Rare Metals (Oklahoma), LLC
Xin Bao Investment Limited
Magnequench (Korat) Co., Ltd.















